               Case 3:20-bk-32603                  Doc 1        Filed 11/25/20 Entered 11/25/20 11:02:08                                Desc Main
                                                               Document      Page 1 of 254

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF OHIO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Christine
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Marie
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Soward
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3415
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 3:20-bk-32603                Doc 1       Filed 11/25/20 Entered 11/25/20 11:02:08                              Desc Main
                                                           Document      Page 2 of 254
Debtor 1   Christine Marie Soward                                                                    Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2875 Maginn Drive
                                 Dayton, OH 45434
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Greene
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 3:20-bk-32603                 Doc 1        Filed 11/25/20 Entered 11/25/20 11:02:08                                Desc Main
                                                             Document      Page 3 of 254
Debtor 1    Christine Marie Soward                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 3:20-bk-32603                 Doc 1       Filed 11/25/20 Entered 11/25/20 11:02:08                               Desc Main
                                                            Document      Page 4 of 254
Debtor 1    Christine Marie Soward                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
              Case 3:20-bk-32603                   Doc 1       Filed 11/25/20 Entered 11/25/20 11:02:08                             Desc Main
                                                              Document      Page 5 of 254
Debtor 1    Christine Marie Soward                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 3:20-bk-32603                Doc 1        Filed 11/25/20 Entered 11/25/20 11:02:08                                    Desc Main
                                                            Document      Page 6 of 254
Debtor 1    Christine Marie Soward                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Christine Marie Soward
                                 Christine Marie Soward                                            Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     November 19, 2020                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 3:20-bk-32603                  Doc 1          Filed 11/25/20 Entered 11/25/20 11:02:08                            Desc Main
                                                                Document      Page 7 of 254
Debtor 1   Christine Marie Soward                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Eric W. Goering                                                Date         November 19, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Eric W. Goering
                                Printed name

                                Goering & Goering
                                Firm name

                                220 West Third Street
                                Cincinnati, OH 45202
                                Number, Street, City, State & ZIP Code

                                Contact phone     (513) 621-0912                             Email address

                                0061146 OH
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
               Case 3:20-bk-32603                          Doc 1          Filed 11/25/20 Entered 11/25/20 11:02:08                                               Desc Main
                                                                         Document      Page 8 of 254
 Fill in this information to identify your case:

 Debtor 1                   Christine Marie Soward
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             240,359.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             141,865.23

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             382,224.23

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             233,060.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $         12,343,864.51


                                                                                                                                     Your total liabilities $           12,576,924.51


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              10,258.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              10,166.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                      Desc Main
                                                                     Document      Page 9 of 254
 Debtor 1      Christine Marie Soward                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 3:20-bk-32603                               Doc 1         Filed 11/25/20 Entered 11/25/20 11:02:08                                      Desc Main
                                                                             Document     Page 10 of 254
 Fill in this information to identify your case and this filing:

 Debtor 1                    Christine Marie Soward
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2875 Maginn Drive                                                              Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Dayton                            OH        45434-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $480,718.00                $240,359.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              JWRS
        Greene                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $240,359.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 3:20-bk-32603                      Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 11 of 254
 Debtor 1        Christine Marie Soward                                                                             Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Toyota                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      4Runner                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                 140000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $5,000.00                  $5,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $5,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Stove-300
                                    Refrigerator-300
                                    Living Room Set-500
                                    Family room- 300
                                    Dinette-500
                                    table & chairs- 200
                                    Bedroom Set-600
                                    Sons bedroom- 300
                                    Guest bedroom- 200
                                    2 Guest beds- 200
                                    Couch- 100
                                    bar table & chairs- 150
                                    Desk & chair- 300
                                    Washer & Dryer-150
                                    Tables-100
                                    Lamps-100
                                    Microwave-25
                                    Misc. Household Items (each)- 150                                                                                               $2,237.50


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 3:20-bk-32603                       Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                    Desc Main
                                                                     Document     Page 12 of 254
 Debtor 1       Christine Marie Soward                                                              Case number (if known)


                                    4TV-600
                                    2-Computer-400
                                    2 ipads- 200                                                                                                   $600.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Misc. Pictures, cd's, books, paintings and wall hangings (any item)                                            $200.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing Apparel                                                                                                $600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Misc. Jewelry including watch, chain, earrings (any item)                                                    $1,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $5,137.50


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No

Official Form 106A/B                                                    Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 3:20-bk-32603                                    Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                  Desc Main
                                                                                  Document     Page 13 of 254
 Debtor 1          Christine Marie Soward                                                                                           Case number (if known)

        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       checking                                Commonwealth Bank & Trust                                              $400.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

                                                  Dayton Mailing Services, Inc.                                                          99.9%         %                     $0.00


                                                  Dayton Mailing Services, LLC                                                           51%           %               Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              401K                                                Ameritas                                                         $131,327.73


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...



Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                     Desc Main
                                                                     Document     Page 14 of 254
 Debtor 1       Christine Marie Soward                                                                    Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                   Beneficiary:                        Surrender or refund
                                                                                                                                     value:

                                         First Penn-Pacific Life (Lincoln)
                                         Term policy                                             Husband                                                $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..




Official Form 106A/B                                                    Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 3:20-bk-32603                              Doc 1         Filed 11/25/20 Entered 11/25/20 11:02:08                                                 Desc Main
                                                                           Document     Page 15 of 254
 Debtor 1         Christine Marie Soward                                                                                                Case number (if known)

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $131,727.73


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $240,359.00
 56. Part 2: Total vehicles, line 5                                                                           $5,000.00
 57. Part 3: Total personal and household items, line 15                                                      $5,137.50
 58. Part 4: Total financial assets, line 36                                                                $131,727.73
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $141,865.23               Copy personal property total          $141,865.23

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $382,224.23




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 3:20-bk-32603                     Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                            Desc Main
                                                                     Document     Page 16 of 254
 Fill in this information to identify your case:

 Debtor 1                Christine Marie Soward
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2875 Maginn Drive Dayton, OH 45434                              $240,359.00                             $145,425.00      Ohio Rev. Code Ann. §
      Greene County                                                                                                            2329.66(A)(1)
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2006 Toyota 4Runner 140000 miles                                  $5,000.00                                $4,000.00     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 3.1                                                                                              2329.66(A)(2)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2006 Toyota 4Runner 140000 miles                                  $5,000.00                                $1,000.00     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 3.1                                                                                              2329.66(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                               Desc Main
                                                                     Document     Page 17 of 254
 Debtor 1    Christine Marie Soward                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Stove-300                                                          $2,237.50                                     100%        Ohio Rev. Code Ann. §
     Refrigerator-300                                                                                                             2329.66(A)(4)(a)
     Living Room Set-500                                                                   100% of fair market value, up to
     Family room- 300                                                                      any applicable statutory limit
     Dinette-500
     table & chairs- 200
     Bedroom Set-600
     Sons bedroom- 300
     Guest bedroom- 200
     2 Guest beds- 200
     Couch- 100
     bar table & chairs- 150
     Desk & chair- 300
     Washer & Dryer-150
     Tab
     Line from Schedule A/B: 6.1

     4TV-600                                                             $600.00                                   $600.00        Ohio Rev. Code Ann. §
     2-Computer-400                                                                                                               2329.66(A)(4)(a)
     2 ipads- 200                                                                          100% of fair market value, up to
     Line from Schedule A/B: 7.1                                                           any applicable statutory limit

     Misc. Pictures, cd's, books, paintings                              $200.00                                      100%        Ohio Rev. Code Ann. §
     and wall hangings (any item)                                                                                                 2329.66(A)(4)(a)
     Line from Schedule A/B: 8.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wearing Apparel                                                     $600.00                                   $600.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 11.1                                                                                                 2329.66(A)(3)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Jewelry including watch, chain,                              $1,500.00                                $1,500.00        Ohio Rev. Code Ann. §
     earrings (any item)                                                                                                          2329.66(A)(4)(b)
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K: Ameritas                                                   $131,327.73                                     100%        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 21.1                                                                                                 2329.66(A)(10)(b)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     All cash and bank balances                                          $475.00                                   $475.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B:                                                                                                      2329.66(A)(3)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Any property                                                        $325.00                                   $325.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B:                                                                                                      2329.66(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes
Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08          Desc Main
                                                                     Document     Page 18 of 254
 Debtor 1    Christine Marie Soward                                                            Case number (if known)




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                               page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
               Case 3:20-bk-32603                     Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                    Desc Main
                                                                     Document     Page 19 of 254
 Fill in this information to identify your case:

 Debtor 1                   Christine Marie Soward
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Day Air Credit Union                     Describe the property that secures the claim:                 $90,518.00              $480,718.00                     $0.00
         Creditor's Name                          2875 Maginn Drive Dayton, OH
                                                  45434 Greene County
                                                  As of the date you file, the claim is: Check all that
         3501 Wilmington Pike                     apply.
         Dayton, OH 45429                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Second Mortgage
       community debt

 Date debt was incurred          12/4/14                   Last 4 digits of account number


 2.2     Union Savings Bank                       Describe the property that secures the claim:               $142,542.00               $480,718.00                     $0.00
         Creditor's Name                          2875 Maginn Drive Dayton, OH
                                                  45434 Greene County
                                                  As of the date you file, the claim is: Check all that
         8534 E. Kemper Road                      apply.
         Cincinnati, OH 45249                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   1st Mortgage
       community debt

 Date debt was incurred          12/5/11                   Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                              Desc Main
                                                                     Document     Page 20 of 254
 Debtor 1 Christine Marie Soward                                                                 Case number (if known)
              First Name                Middle Name                     Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                        $233,060.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                       $233,060.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 3:20-bk-32603                      Doc 1          Filed 11/25/20 Entered 11/25/20 11:02:08                                            Desc Main
                                                                     Document     Page 21 of 254
 Fill in this information to identify your case:

 Debtor 1                   Christine Marie Soward
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          3-G Graphic Solutions                                   Last 4 digits of account number                                                                     Unknown
              Nonpriority Creditor's Name
              P.O. Box 1666                                           When was the debt incurred?             2020
              Springfield, OH 45501
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                          Contingent
                  Debtor 1 only
                  Debtor 2 only                                           Unliquidated

                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Disputed potential contingent liability with
                  Yes                                                     Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              20472                                                Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 22 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2      A Plus Expediting & Logistics                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 2074                                                 When was the debt incurred?           2020
          Mount Vernon, OH 43050-7274
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3      A Rifkin                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1400 Sans Souci Pkwy                                        When was the debt incurred?           2020
          PO Box 878
          Wilkes Barre, PA 18703
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4      A1 Sprinkler                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2383 Northpointe Dr                                         When was the debt incurred?           2020
          Miamisburg, OH 45342
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 23 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.5      A1A Services                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8148 Solutions Center                                       When was the debt incurred?           2020
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6      Abby Credit Union                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          800 Fall Creek Dr                                           When was the debt incurred?           2020
          Vandalia, OH 45377
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7      Accountemps                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          12400 Collections Center Drive                              When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 24 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.8      AccuData Integrated Marketing                               Last 4 digits of account number                                                       $23,677.00
          Nonpriority Creditor's Name
          5220 Summerlin Common Blvd                                  When was the debt incurred?           2019
          #200
          Fort Myers, FL 33907
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.9      Action Graphics Printing                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3520 27th Avenue NE                                         When was the debt incurred?           2020
          Miami, OK 74354
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 0        Admore Inc                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 841741                                               When was the debt incurred?           2020
          Dallas, TX 75284
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 25 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 1        ADP                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1851 N Resler Drive MS-100                                  When was the debt incurred?           2020
          El Paso, TX 79912
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 2        Adressor Based Systems                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3325 Harrison Ave                                           When was the debt incurred?           2020
          Cincinnati, OH 45211
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 3        Advanced Graphics of Dayton                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          207 Air Street                                              When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 26 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 4        Alesco Group                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5276 Summerlin Common Way #703                              When was the debt incurred?           2020
          Fort Myers, FL 33907
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 5        American Express                                            Last 4 digits of account number                                                            $800.00
          Nonpriority Creditor's Name
          P. O. Box 981537                                            When was the debt incurred?           2016-2018
          El Paso, TX 79998-1535
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Goods and Services


 4.1
 6        American Fire and Security                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 24781                                                When was the debt incurred?           2020
          Dayton, OH 45424
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 27 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 7        American Healthways                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          701 Cool Springs Blvd                                       When was the debt incurred?           2020
          Franklin, TN 37067
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 8        American Solutions for Business                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8479 Solution Center                                        When was the debt incurred?           2020
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 9        Amerilam Supply                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          900 Dutch Valley                                            When was the debt incurred?           2020
          Knoxville, TN 37918
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 28 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 0        Amos MFG                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 177                                                  When was the debt incurred?           2020
          Alpena, MI 49707
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 1        AMSP                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1800 Diagonal Rd #320                                       When was the debt incurred?           2020
          Alexandria, VA 22314
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 2        Anthem BC/BS Ohio Group                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 105673                                             When was the debt incurred?
          Atlanta, GA 30348-5673
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 29 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 3        Apex                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7887 Washington Village Drive #200                          When was the debt incurred?           2020
          Dayton, OH 45458
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 4        Appvion                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 638565                                               When was the debt incurred?           2020
          Cincinnati, OH 45263
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 5        Aqua Falls-Glacier Mountain                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 98                                                 When was the debt incurred?           2020
          Enon, OH 45323-0098
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 30 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 6        Argrov Box                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 305                                                When was the debt incurred?           2020
          Middletown, OH 45052
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 7        Ariva Distribution                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          62493 Collections Center                                    When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 8        Armstrong Printing                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          222 E. Main Street                                          When was the debt incurred?           2020
          Springfield, OH 45503
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 31 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 9        Art's Rental                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          215 East 6th                                                When was the debt incurred?           2020
          Newport, KY 41071
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 0        Ascentium Capital LLC                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          23970 Highway 59N                                           When was the debt incurred?           2020
          Kingwood, TX 77339
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 1        AT & T                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 9001309                                              When was the debt incurred?           2020
          Louisville, KY 40290
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 32 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.3
 2        AT & T Mobility                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 6463                                                 When was the debt incurred?           2020
          Carol Stream, IL 60197-6463
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 3        Atlas Die LLC                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8573 Solutions Center                                       When was the debt incurred?           2020
          Chicago, IL 60677-8005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 4        Atlas Machine and Supply                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7000 Global Drive                                           When was the debt incurred?           2020
          Louisville, KY 40258
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 33 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.3
 5        Auman Mahan & Furry                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          110 N. Main Street                                          When was the debt incurred?           2020
          Suite 1000
          Dayton, OH 45402-9837
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 6        Auman Mahan & Furry                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          110 North Main #1000                                        When was the debt incurred?           2020
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 7        Automated Presort                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1400 Centre Circle Lane                                     When was the debt incurred?           2020
          Downers Grove, IL 60515
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 34 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.3
 8        Axis Architecture                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          150 Railroad                                                When was the debt incurred?           2020
          Yellow Springs, OH 45387
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.3
 9        Bank of America Leasing                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 405874                                               When was the debt incurred?           2020
          Atlanta, GA 30384
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 0        Bank of the West                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Dept 23091                                                  When was the debt incurred?           2020
          Pasadena, CA 91185
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 35 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.4
 1        Barney's True Value Hardware                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3375 Dayton-Xenia Rd                                        When was the debt incurred?           2020
          Dayton, OH 45432
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 2        Barrystaff                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 0542                                                 When was the debt incurred?           2020
          Dayton, OH 45401
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 3        Baumfolder Corp.                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1660 Campbell Road                                          When was the debt incurred?           2020
          Sidney, OH 45365
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 36 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.4
 4        BCC Software                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1174                                                 When was the debt incurred?           2020
          Buffalo, NY 14240
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 5        BDI                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 74069                                              When was the debt incurred?           2020
          Cleveland, OH 44194-0161
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 6        BDS PACKAGING INC                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4250 Display Ln                                             When was the debt incurred?           2020
          Dayton, OH 45429
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 37 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.4
 7        Becker Electric                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          John A. Becker Company                                      When was the debt incurred?           2020
          P.O. Box 931115
          Cleveland, OH 44193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 8        Belcan Services Group                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Lockbox 771424                                              When was the debt incurred?           2020
          1424 Solutions Center
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.4
 9        Bell & Howell                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7049 Solution Center                                        When was the debt incurred?           2020
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 38 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.5
 0        Berran Industrial Group Inc.                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 3205                                                 When was the debt incurred?           2020
          Kent, OH 44240
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 1        Best Buy Credit Services                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 183195                                               When was the debt incurred?           2020
          Columbus, OH 43218
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 2        Best Glass                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          326 Troy St                                                 When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 39 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.5
 3        Best Manifesting, Inc.                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2880 Marietta Way                                           When was the debt incurred?           2020
          Gilbertsville, PA 19525
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 4        BGR                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6392 Gano Road                                              When was the debt incurred?           2020
          West Chester, OH 45069
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 5        Bindery Parts Inc                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          9070 Norwalk Rd.                                            When was the debt incurred?           2020
          Litchfield, OH 44253
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 40 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.5
 6        Boggs Graphics Equipment                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14901 Broadway Ave.                                         When was the debt incurred?           2020
          Maple Heights, OH 44137
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 7        Bowers Envelope Company                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 66854                                                When was the debt incurred?           2020
          Indianapolis, IN 46266-6854
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.5
 8        Braden Sutphin Ink Company                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 932504                                               When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 41 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.5
 9        Brady, Ware & Company                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3601 Rigby Road                                             When was the debt incurred?           2020
          Suite 400
          Dayton, OH 45342
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 0        Brady, Ware & Company                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3601 Rigby Road, Ste 400                                    When was the debt incurred?           2020
          Miamisburg, OH 45342
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 1        Braughler Books, LLC                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          205 Orchard Drive                                           When was the debt incurred?           2020
          Springboro, OH 45066
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 42 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.6
 2        Breck0flex Co LLC                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          222 Industrial Way West                                     When was the debt incurred?           2020
          Eatontown, NJ 07724
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6      Bruns, Connell, Vollmar &
 3        Armstrong                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          137 N. Main Street                                          When was the debt incurred?           2020
          Suite 400
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 4        BSP Filing Solutions                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1139                                                 When was the debt incurred?           2020
          Kosciusko, MS 39090
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 43 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.6
 5        Bunn Packaging                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          10088 COMMERCE PARK DR.                                     When was the debt incurred?           2020
          Cincinnati, OH 45246
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 6        Cameron Packaging                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          250 E Hanthorn Dr                                           When was the debt incurred?           2020
          Lima, OH 45804
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 7        Canon Financial Services, Inc.                              Last 4 digits of account number       3919                                         $4,000,000.00
          Nonpriority Creditor's Name
          14904 Collections Centere Drive                             When was the debt incurred?           2019
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 44 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.6
 8        Canon Solutions America                                     Last 4 digits of account number                                                      $261,151.00
          Nonpriority Creditor's Name
          158 Gaither Drive                                           When was the debt incurred?
          Suite 200
          Mount Laurel, NJ 08054-1716
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.6
 9        Capital Adhesives                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1260 S. Old State Road 67                                   When was the debt incurred?           2020
          Mooresville, IN 46158
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 0        Capital One                                                 Last 4 digits of account number       0272                                            $19,395.00
          Nonpriority Creditor's Name
          Bankruptcy Notice                                           When was the debt incurred?           2019
          P.O. Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 45 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.7
 1        Cardmember Services                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 6294                                                 When was the debt incurred?           2020
          Carol Stream, IL 60197
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 2        Care One Connect                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 752012                                               When was the debt incurred?           2020
          Dayton, OH 45475
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 3        Carton Craft Supply Inc.                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          210 Curie Drive                                             When was the debt incurred?           2020
          Alpharetta, GA 30005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 46 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.7
 4        Case Paper Company Inc                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          900 W 45th St                                               When was the debt incurred?           2020
          Chicago, IL 60609
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 5        CastleGarde                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4911 S. West Shore Blvd                                     When was the debt incurred?           2020
          Tampa, FL 33611
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 6        CBT                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7152 Solution Center                                        When was the debt incurred?           2020
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 47 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.7
 7        CDO Technologies                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5200 Springfield Street                                     When was the debt incurred?           2020
          Suite 320
          Dayton, OH 45431
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 8        CDW Direct                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 75723                                                When was the debt incurred?           2020
          Chicago, IL 60675
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.7
 9        CE Printed Products                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          685 Kimberly Drive                                          When was the debt incurred?           2020
          Carol Stream, IL 60188
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 48 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.8
 0        Central Fire Protection Co. Inc.                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          583 SELMA RD.                                               When was the debt incurred?           2020
          Springfield, OH 44505
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.8      Cenveo Commercial Envelope
 1        Products                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 31001-1187                                           When was the debt incurred?           2020
          Pasadena, CA 91110
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.8
 2        CFC Specialties LLC                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1451 Mueller Avenue                                         When was the debt incurred?           2020
          Chattanooga, TN 37406
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 49 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.8
 3        Champion Auto Service                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1524 Milburn Ave                                            When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.8
 4        Champion Equipment                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3600 Valley St                                              When was the debt incurred?           2020
          Dayton, OH 45424
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.8
 5        Characters Inc                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          190 Peters Ave                                              When was the debt incurred?           2020
          Troy, OH 45373
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 50 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.8
 6        Chase                                                       Last 4 digits of account number       2794                                            $17,488.00
          Nonpriority Creditor's Name
          PO Box 659732                                               When was the debt incurred?           2017-2019
          San Antonio, TX 78265-9751
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Goods and Services


 4.8
 7        Choice Direct Logistics                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 66278                                                When was the debt incurred?           2020
          Chicago, IL 60666
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.8
 8        Chris Beach Design                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6150 Veronica Pl                                            When was the debt incurred?           2020
          Dayton, OH 45459
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 51 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.8
 9        CIT Finance, LLC                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o MBW S. Schmidt                                          When was the debt incurred?           2018
          26000 Cannon Road
          Cleveland, OH 44146
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 0        CJ Krehbiel Co                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Lockbox                                                     When was the debt incurred?           2018
          6008 Reliable Parkway
          Chicago, IL 60686
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 1        Clamco                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          775 Bera Industrial Parkway                                 When was the debt incurred?           2018
          Berea, OH 44017
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 52 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.9
 2        Classic Envelope                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          120 Gilboa St                                               When was the debt incurred?           2018
          Douglas, MA 01516
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 3        Clayton Electric                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          405 S. Main St                                              When was the debt incurred?           2018
          Englewood, OH 45322
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 4        Cleanergy                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1331 Troy st                                                When was the debt incurred?           2018
          Dayton, OH 45404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 53 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.9
 5        Clear Bags                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4949 Windplay Dr Suite 100                                  When was the debt incurred?           2018
          El Dorado Hills, CA 95762
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 6        Clints Printing                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3963 Rockfield Dr                                           When was the debt incurred?           2018
          Dayton, OH 45430
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9
 7        Colonial Life                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Processing Center                                           When was the debt incurred?           2018
          PO Box 903
          Columbia, SC 29202
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 54 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.9      Commissioner of Taxation and
 8        Finance                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          NYS Assessment                                              When was the debt incurred?           2018
          PO 4127
          Binghamton, NY 13902
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.9      Compass Professional Health
 9        Services                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3102 Oaklawn , Suite 215                                    When was the debt incurred?           2018
          Dallas, TX 75219
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.1
 00       Computer Stock Forms, Inc.                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          835 South High St                                           When was the debt incurred?           2018
          Hillsboro, OH 45133
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 55 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 01       Concentra                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 9011                                                 When was the debt incurred?           2018
          Broomfield, CO 80021
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.1
 02       Connext Financial LTD                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 7167                                                 When was the debt incurred?           2018
          Pasadena, CA 91109
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.1
 03       Constellation New Energy Inc.                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 4640                                               When was the debt incurred?           2020
          Carol Stream, IL 60197-4640
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 56 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 04       Continental Data Label                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1855 Fox Lane                                               When was the debt incurred?           2020
          Elgin, IL 60123
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 05       Continuous Printing Solutions                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 824477                                               When was the debt incurred?           2020
          Philadelphia, PA 19182
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1      Cook Receipt Book Manufacturing
 06       Inc.                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 2005                                               When was the debt incurred?           2020
          278 E. Main Street
          Dothan, AL 36302
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 57 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 07       Costco                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 34783                                                When was the debt incurred?           2020
          Seattle, WA 98124
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 08       Cott Systems, Inc.                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2800 Corporate Exchange Drive                               When was the debt incurred?           2020
          Suite 300
          Columbus, OH 43231
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1      County Auditors' Association of
 09       Ohio                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          66 East Lynn Street                                         When was the debt incurred?           2020
          Columbus, OH 43215
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 58 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1      County Treasurers Association of
 10       Ohio                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          47 W. Columbus St.                                          When was the debt incurred?           2020
          Nelsonville, OH 45764
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 11       Crown Equipment Corp                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 641173                                               When was the debt incurred?           2020
          Cincinnati, OH 45264
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 12       CST Co.                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 33127                                                When was the debt incurred?           2020
          Louisville, KY 40232
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 59 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 13       Curbell Plastics                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14746 Collections Center Dr                                 When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 14       Customformed Products                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          645 Precision Court                                         When was the debt incurred?           2020
          Miamisburg, OH 45342
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 15       DAL                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 162                                                  When was the debt incurred?           2020
          Clifton Heights, PA 19018
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 60 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 16       Data Label, Inc.                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1000 Spruce St.                                             When was the debt incurred?           2020
          Terre Haute, IN 47807
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 17       Data Yard                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          130 W Second St                                             When was the debt incurred?           2020
          Suite 250
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 18       Dataline                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Po Box 308                                                  When was the debt incurred?           2020
          Utica, NY 13503
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 61 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 19       Day Air Credit Union                                        Last 4 digits of account number                                                       $22,000.00
          Nonpriority Creditor's Name
          3501 Wilmington Pike                                        When was the debt incurred?           2016-2019
          Dayton, OH 45429
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Goods and Services


 4.1
 20       Dayton Stencil                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 126                                                  When was the debt incurred?           2020
          Dayton, OH 45401
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 21       De lage Financial Services                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 41602                                                When was the debt incurred?           2020
          Philadelphia, PA 19101
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 62 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 22       DeLuxe Stitcher                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3747 N. Acorn Ln                                            When was the debt incurred?           2020
          Franklin Park, IL 60131
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 23       Dependable Package Delivery                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 750396                                             When was the debt incurred?           2020
          Dayton, OH 45459
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 24       Designs Now                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2301 Woodman Dr.                                            When was the debt incurred?           2020
          Dayton, OH 45420
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 63 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 25       DFS                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 742572                                               When was the debt incurred?           2020
          Cincinnati, OH 45274
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 26       DHL Express                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          16592 Collections Center Dr                                 When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 27       DHL Global Mail                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 40622                                              When was the debt incurred?           2020
          Atlanta, GA 30384
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 64 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 28       Digital Fringe                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1000 E. Second St                                           When was the debt incurred?           2020
          Studio 1040
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 29       Digital Print Solutions                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4160 Highlander Pkwy                                        When was the debt incurred?           2020
          Richfield, OH 44286
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 30       Dinsmore & Shohl LLP                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 640635                                             When was the debt incurred?           2020
          Cincinnati, OH 45264-0635
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 65 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 31       Direct Logistics, Inc                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 612488                                               When was the debt incurred?           2020
          Dallas, TX 75261
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 32       Direct Surety                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1065 E. Hillsdale Blvd.                                     When was the debt incurred?           2020
          Suite 230
          San Mateo, CA 94404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 33       DLS Worldwide                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 932721                                             When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 66 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1      Doctors' Urgent Care
 34       Offices/AmCare Inc.                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          935 State Route 28                                          When was the debt incurred?           2020
          Milford, OH 45150-1957
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1      Domino Plastics Manufacturing,
 35       Inc.                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          601 Gateway Court                                           When was the debt incurred?           2020
          Bakersfield, CA 93307
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 36       DONET, INC.                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          ATTN:BILLING DEPT.                                          When was the debt incurred?           2020
          33 WEST FIRST ST., SUITE 230
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 67 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 37       DOT Systems                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6030 Webster Street                                         When was the debt incurred?           2020
          Dayton, OH 45414
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 38       Double D Lock & Key Service                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1224 Oakdale Ave                                            When was the debt incurred?           2020
          Dayton, OH 45420
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 39       Doug Care Equipment Inc                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1058                                                 When was the debt incurred?           2020
          Springville, CA 93265
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 68 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 40       DP & L                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 740598                                               When was the debt incurred?           2020
          Cincinnati, OH 45274
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 41       DPI                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 156                                                  When was the debt incurred?           2020
          Piney Flats, TN 37686
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 42       DPL Energy Resources                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 25215                                              When was the debt incurred?           2020
          Lehigh Valley, PA 18002
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 48 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 69 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 43       DSC Office Systems                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          10270 Alliance Rd.                                          When was the debt incurred?           2020
          Cincinnati, OH 45242
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 44       DST-Motion Industries                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 98412                                                When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 45       E.M. Wick                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4126 Linden Avenue                                          When was the debt incurred?           2020
          Suite 100
          Dayton, OH 45432
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 49 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 70 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 46       Economy Tablet and Paper Co.                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          635 Remington Road                                          When was the debt incurred?           2020
          Schaumburg, IL 60173
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 47       Employment Publishing                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          175 Strafford Ave                                           When was the debt incurred?           2020
          Suite 1
          Wayne, PA 19087
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 48       Englefield Oil Company                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          447 James Parkway                                           When was the debt incurred?           2020
          Heath, OH 43056
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 50 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 71 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 49       Enterprise Car Rental                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 801770                                               When was the debt incurred?           2020
          Kansas City, MO 64180
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 50       Enterprise Group                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Domtar Paper Company                                        When was the debt incurred?           2020
          14544 Collections Center Dr.
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 51       Enterprise Roofing & Sheet Metal                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 545 Wright Brothers Station                          When was the debt incurred?           2020
          1021 Irving Ave.
          Dayton, OH 45409
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 51 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 72 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 52       Envelope 1, Inc.                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          41969 State Route 344                                       When was the debt incurred?           2020
          Columbiana, OH 44408
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 53       Envelope Service Inc                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7101 Lincoln Pkwy                                           When was the debt incurred?           2020
          Fort Wayne, IN 46804
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 54       Envelope Solution                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 218                                                When was the debt incurred?           2020
          Lewis Center, OH 43035
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 52 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 73 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 55       Ethan Young                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          9051 Getter Ln                                              When was the debt incurred?           2020
          Brookville, OH 45309
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 56       Eukalin Corp.                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          835 Herbert Road                                            When was the debt incurred?           2020
          Cordova, TN 38018
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 57       Excello Machine Company, Inc                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          236 Stevens Street                                          When was the debt incurred?           2020
          Grand Rapids, MI 49510
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 53 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 74 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 58       Expedient Technology Solutions                              Last 4 digits of account number       4700                                              Unknown
          Nonpriority Creditor's Name
          8561 Gander Creek Drive                                     When was the debt incurred?           2020
          Miamisburg, OH 45342
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 59       EyeMed                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 632530                                             When was the debt incurred?           2020
          Cincinnati, OH 45263-2530
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1      FAIRRINGTON TRANSPORTATION
 60       CORP.                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6730 EAGLE WAY                                              When was the debt incurred?           2020
          Chicago, IL 60678
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 54 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 75 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 61       Fay Servicing                                               Last 4 digits of account number                                                    $2,100,000.00
          Nonpriority Creditor's Name
          PO Box 619063                                               When was the debt incurred?           2020
          Dallas, TX 75261-9063
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, LLC


 4.1
 62       Fed Ex                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P O Box 371461                                              When was the debt incurred?           2020
          Pittsburgh, PA 15250
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 63       FedEx Freight                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 223125                                               When was the debt incurred?           2020
          Pittsburgh, PA 15251
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 55 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 76 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 64       Felins USA, Inc.                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8306 W. Parkland Court                                      When was the debt incurred?           2020
          Milwaukee, WI 53223
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 65       Fenimore Manufacturing, Inc.                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1287                                                 When was the debt incurred?           2020
          Chickasha, OK 73023
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 66       FIES SCALES & SYSTEMS INC.                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          570 LEO ST.                                                 When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 56 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 77 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 67       Fifth Third Bank                                            Last 4 digits of account number                                                       $12,000.00
          Nonpriority Creditor's Name
          Bankruptcy Notice 1MOCBX                                    When was the debt incurred?           2016-2019
          5050 Kingsley Drive
          Cincinnati, OH 45227
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Goods and Services


 4.1
 68       Fine Line Graphics Corp.                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Drawer #1244                                                When was the debt incurred?           2020
          PO Box 5935
          Troy, MI 48007
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 69       Finish Line Binderies                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5344 Bragg Rd                                               When was the debt incurred?           2020
          Cleveland, OH 44127
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 57 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 78 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 70       Fireball Delivery LLC                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 2925                                                 When was the debt incurred?           2020
          Dayton, OH 45401
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 71       First Capitol Fire Protection                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          553 Cedar St                                                When was the debt incurred?           2020
          Chillicothe, OH 45601
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 72       First Niagara Leasing, Inc.                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 91003                                                When was the debt incurred?           2020
          Rochester, NY 14692
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 58 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 79 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 73       Fisher Scientific                                           Last 4 digits of account number       8001                                              Unknown
          Nonpriority Creditor's Name
          13551 Collections Ctr Drive                                 When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 74       Flagel,Huber,Flagel & Co                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3400 South Dixie Dr                                         When was the debt incurred?           2020
          Dayton, OH 45439
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 75       Flashbay                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          569 Clyde Ave                                               When was the debt incurred?           2020
          Unit 500
          Mountain View, CA 94043
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 59 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 80 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 76       Fleet Graphics Inc.                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1940 Smithville Road                                        When was the debt incurred?           2020
          Dayton, OH 45420
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 77       FlexBank                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1250 W. Dorothy Ln                                          When was the debt incurred?           2020
          Suite 107
          Dayton, OH 45409
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 78       Flexo Concepts                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          100 Armstrong Rd.                                           When was the debt incurred?           2020
          Ste. 103
          Plymouth, MA 02360
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 60 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 81 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 79       Forms Manufacturers Inc                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 841741                                               When was the debt incurred?           2020
          Dallas, TX 75284
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 80       Fox Capital Group                                           Last 4 digits of account number                                                       $85,000.00
          Nonpriority Creditor's Name
          1211 Avenue of the Americas                                 When was the debt incurred?           8/7/2019
          New York, NY 10036
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.1
 81       Freund, Freeze & Arnold                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1 South Main Street                                         When was the debt incurred?           2020
          Suite 1800
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 61 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 82 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 82       FujiFilm                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1650 Magnolia Drive                                         When was the debt incurred?           2020
          Cincinnati, OH 45215
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 83       GE Capital                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          POBox 642111                                                When was the debt incurred?           2020
          Pittsburgh, PA 15264
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 84       Gem City Chemicals, Inc.                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 251                                                When was the debt incurred?           2020
          Dayton, OH 45404-0251
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 62 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 83 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 85       Gem City Key Shop                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          131 E Fourth Street                                         When was the debt incurred?           2020
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 86       Genesis Graphics                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14 N Walnut                                                 When was the debt incurred?           2020
          Troy, OH 45373
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 87       Gerber Electrical Contractors                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          100 Rockridge                                               When was the debt incurred?           2020
          Englewood, OH 45322
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 63 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 84 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 88       Globus Printing                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOx 104                                                  When was the debt incurred?           2020
          Minster, OH 45865
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 89       Glue Systems                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1310 REdwood, Suite B                                       When was the debt incurred?           2020
          Petaluma, CA 94954
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 90       Gould Specialty Papers                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2284 Paysphere                                              When was the debt incurred?           2020
          Chicago, IL 60674
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 64 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 85 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 91       GPA                                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3906 Solutions Center                                       When was the debt incurred?           2020
          Chicago, IL 60677
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 92       Grafix Equipment                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          48 Anderson Avenue                                          When was the debt incurred?           2020
          New Milford, CT 06776
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 93       Grainger                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 419267                                               When was the debt incurred?           2020
          Kansas City, MO 64141
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 65 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 86 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 94       Graphco                                                     Last 4 digits of account number       3067                                           $100,000.00
          Nonpriority Creditor's Name
          6563 Cochran Road                                           When was the debt incurred?
          Solon, OH 44139
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.1
 95       Graphic Arts Service & Supply, Inc.                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3933 S. Greenbrooke Drive SE                                When was the debt incurred?           2020
          Grand Rapids, MI 49512
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 96       Graphic Paper Products Corp.                                Last 4 digits of account number       3067                                           $100,000.00
          Nonpriority Creditor's Name
          6069 Yeazell Road                                           When was the debt incurred?
          Springfield, OH 45502
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 66 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 87 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.1
 97       Graphicsource                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          9115 Terminal Avenue                                        When was the debt incurred?
          Skokie, IL 60077
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 98       Grayhair Software                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          124 GAither Suite 160                                       When was the debt incurred?           2019
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.1
 99       Great American Leasing                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 660831                                               When was the debt incurred?           2019
          Dallas, TX 75266
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 67 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 88 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 00       Guardian Insurance                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 677458                                               When was the debt incurred?           2019
          Dallas, TX 75267-7458
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 01       Habegger                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          632 E 1st Street                                            When was the debt incurred?           2020
          Dayton, OH 45402
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 02       Hasler                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 3808                                                 When was the debt incurred?           2020
          Milford, CT 06460
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 68 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 89 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 03       Heritage Crystal Clean                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          13621 Collections Center Drive                              When was the debt incurred?           2020
          Chicago, IL 60693
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 04       HF Communications                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 401                                                  When was the debt incurred?           2020
          Anoka, MN 55303
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 05       HF Group                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8844 Mayfield                                               When was the debt incurred?           2020
          Chesterland, OH 44026
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 69 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 90 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 06       Highland Computer Forms                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 145400                                             When was the debt incurred?           2020
          Cincinnati, OH 45250-5400
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 07       HILCO                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          366 Park Avenue #103                                        When was the debt incurred?           2020
          Glencoe, IL 60022
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 08       HK Payroll                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOx 699                                                  When was the debt incurred?           2020
          Dubuque, IA 52004
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 70 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 91 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 09       HP                                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 402582                                               When was the debt incurred?           2020
          Atlanta, GA 30384
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 10       Husky Envelope                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Two Miranova Place                                          When was the debt incurred?           2019
          Suite 700
          Columbus, OH 43215-5098
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 11       IFinancial Group                                            Last 4 digits of account number                                                       $80,000.00
          Nonpriority Creditor's Name
          324 Avenida De La Estrella                                  When was the debt incurred?           2019
          San Clemente, CA 92672
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 71 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 92 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 12       Indigo America                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 415573                                               When was the debt incurred?           2018
          Boston, MA 02241-5573
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services


 4.2
 13       Infoseal                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 742659                                             When was the debt incurred?           2020
          Atlanta, GA 30374-2659
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 14       Infosystems                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          55 West Sheffield                                           When was the debt incurred?           2020
          Englewood, NJ 07631
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 72 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 93 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 15       INFOUSA                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 957742                                               When was the debt incurred?           2020
          Saint Louis, MO 63195
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 16       Innergreen, Inc.                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          11270A Grooms Road                                          When was the debt incurred?           2020
          Cincinnati, OH 45242
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 17       INtab                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1160                                                 When was the debt incurred?           2020
          Mebane, NC 27302
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 73 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 94 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 18       Integrity Printing                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          912 N Main                                                  When was the debt incurred?           2020
          Dayton, OH 45405
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 19       Internal Revenue Service                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P O Box 7346                                                When was the debt incurred?           2020
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   potential claim


 4.2
 20       International FInance                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1450                                                 When was the debt incurred?           2020
          Minneapolis, MN 55485
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 74 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 95 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 21       International Mail Service                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          692 S 8th STreet Suite A                                    When was the debt incurred?           2020
          Kalamazoo, MI 49009
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 22       International Mailing                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          77 W Elmwood #203                                           When was the debt incurred?           2020
          Dayton, OH 45459
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 23       Interstate Billing Service                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1900 Sorenson                                               When was the debt incurred?           2020
          Albert Lea, MN 56007
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 75 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 96 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 24       INX International                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          97141 Eagle Way                                             When was the debt incurred?           2020
          Chicago, IL 60678
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 25       Jet Letter Corp                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          603 LArkspur                                                When was the debt incurred?           2020
          Corona Del Mar, CA 92625
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 26       Jet Technologies                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8834 Mayfield Suite C                                       When was the debt incurred?           2020
          Chesterland, OH 44026
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 76 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 97 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 27       Jet Technologies                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          11930 Oakwood Lane                                          When was the debt incurred?           2020
          Chesterland, OH 44026
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 28       JP Morgan Chase                                             Last 4 digits of account number       4280                                                  $50.00
          Nonpriority Creditor's Name
          PO Box 182051                                               When was the debt incurred?           2019
          Columbus, OH 43218
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   overdraft


 4.2
 29       Kabbage                                                     Last 4 digits of account number                                                       $26,000.00
          Nonpriority Creditor's Name
          925 Peachtree St NE #1688                                   When was the debt incurred?           2019
          Atlanta, GA 30309
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Guarantor for Dayton Mailing Services, Inc.
              Yes                                                        Other. Specify   & Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 77 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 98 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 30       KastlePlus Electric                                         Last 4 digits of account number                                                       $26,000.00
          Nonpriority Creditor's Name
          4501 Kettering Blvd                                         When was the debt incurred?           2019
          Dayton, OH 45439
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Guarantor for Dayton Mailing Services, Inc.
              Yes                                                        Other. Specify   & Dayton Mailing Services, Inc.


 4.2
 31       Kavanaugh's Office City                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          315 East Columbia Street                                    When was the debt incurred?           2020
          Springfield, OH 45503
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 32       Keeper Security                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          850 W Jackson #500                                          When was the debt incurred?           2019
          Chicago, IL 60607
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Guarantor for Dayton Mailing Services, Inc.
              Yes                                                        Other. Specify   & Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 78 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1           Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                                     Document     Page 99 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.2
 33       Keepsake Marriage Certificates                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5645 Clingan Rd Unit 14A                                    When was the debt incurred?           2019
          Struthers, OH 44471
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Guarantor for Dayton Mailing Services, Inc.
              Yes                                                        Other. Specify   & Dayton Mailing Services, Inc.


 4.2
 34       Kennedy Ink Co                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5230 Wooster Rd                                             When was the debt incurred?           2019
          Cincinnati, OH 45226
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                        Other. Specify   Dayton Mailing Services, Inc.


 4.2
 35       Key Bank                                                    Last 4 digits of account number                                                    $1,300,000.00
          Nonpriority Creditor's Name
          127 Public Square                                           When was the debt incurred?           2018
          Cleveland, OH 44114
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Guarantor for Dayton Mailing Services, Inc.
              Yes                                                        Other. Specify   & Dayton Mailing Services, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 79 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 100 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 36       Key Bank Leasing                                           Last 4 digits of account number                                                      $700,000.00
          Nonpriority Creditor's Name
          127 Public Square                                          When was the debt incurred?           2018
          Cleveland, OH 44114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.2
 37       Key Equipment Finance                                      Last 4 digits of account number                                                      $124,725.00
          Nonpriority Creditor's Name
          1000 S McCaslin Blvd                                       When was the debt incurred?           2018
          Superior, CO 80027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Guarantor for Dayton Mailing Services, Inc.
              Yes                                                       Other. Specify   & Dayton Mailing Services, LLC


 4.2
 38       Key Surgical                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8101 Wallace                                               When was the debt incurred?           2019
          Eden Prairie, MN 55344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
                                                                                         Dayton Mailing Services, Inc. & Dayton
              Yes                                                       Other. Specify   Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 80 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 101 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 39       Kings Transfer                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          417 San Jose Street                                        When was the debt incurred?           2020
          Dayton, OH 45403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 40       Kleer-fax                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          750 New Horizons Blvd                                      When was the debt incurred?           2020
          Amityville, NY 11701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 41       Kofile Products Inc.                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 541028                                            When was the debt incurred?           2020
          Dallas, TX 75354
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 81 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 102 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 42       Konica Minolta                                             Last 4 digits of account number                                                       $25,000.00
          Nonpriority Creditor's Name
          100 Williams Drive                                         When was the debt incurred?           2019
          Ramsey, NJ 07446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.2
 43       Konica Minolta Business Solutions                          Last 4 digits of account number                                                    $1,500,000.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2019
          Attn: Accounts Receivable
          Dept CH 19188
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Guarantor for Dayton Mailing Services, Inc.
              Yes                                                       Other. Specify   on lease


 4.2
 44       Krieg Offset                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          10600 Chester Street                                       When was the debt incurred?           2020
          Cincinnati, OH 45215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 82 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 103 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 45       Label Source                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 859                                               When was the debt incurred?           2020
          Coppell, TX 75019-9998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 46       Lake Image Systems                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          205 Summit Point Drive Suite 2                             When was the debt incurred?           2020
          Henrietta, NY 14467
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 47       Jeanner Lampe                                              Last 4 digits of account number       3067                                           $100,000.00
          Nonpriority Creditor's Name
          6069 Yeazell Road                                          When was the debt incurred?           2018
          Springfield, OH 45502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Claim against Debtor and Dayton Mailing
              Yes                                                       Other. Specify   Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 83 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 104 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 48       Laser Substrates                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6251 C PArk of Commerce Blvd                               When was the debt incurred?           2020
          Boca Raton, FL 33487
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 49       Lavy Enterprises                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
            PA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 50       Lawrence Binding Systems                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          19970 Ingersoll                                            When was the debt incurred?           2020
          Rocky River, OH 44116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 84 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 105 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 51       Leaf Capital Funding LLC                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2005 Market Street, 14th floor                             When was the debt incurred?
          Philadelphia, PA 19103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services


 4.2
 52       Leaf Financial                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 644006                                              When was the debt incurred?           2020
          Cincinnati, OH 45264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 53       LG Funding                                                 Last 4 digits of account number                                                      $160,000.00
          Nonpriority Creditor's Name
          1218 Union Street                                          When was the debt incurred?           9/2019
          Brooklyn, NY 11225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 85 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 106 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 54       Liberty Capital Group Inc                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 55       Licking County Municipal                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          40 West main Street                                        When was the debt incurred?           2020
          Newark, OH 43055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 56       Logistics Resource Group                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          8500 110th Street #300                                     When was the debt incurred?           2020
          Overland Park, KS 66210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 86 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 107 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 57       Lowes                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 530954                                            When was the debt incurred?           2020
          Atlanta, GA 30353-0954
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 58       M&R Electric Motor                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1516 E. Fifth Street                                       When was the debt incurred?           2020
          Dayton, OH 45402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 59       M.B.R. Inc                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          dba Macke Bindery Repair                                   When was the debt incurred?           2020
          10657 Chipstone Drive
          Harrison, OH 45030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 87 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 108 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 60       M2 Lease Funds                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 61       Magnum Inks & Coating                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          355 Wright Drive                                           When was the debt incurred?           2020
          Middletown, OH 45044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 62       Mail Green                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3026 Owen Drive                                            When was the debt incurred?           2020
          Suite 110
          Antioch, TN 37013-2417
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 88 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 109 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 63       Mail Merry Systems Inc                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 64       MailFinance                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 65       Maillender, Inc                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5042 Reliable Pkwy                                         When was the debt incurred?           2020
          Chicago, IL 60686
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 89 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 110 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 66       Mailroom Technical Service                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3050 N Main Street                                         When was the debt incurred?           2019
          Unit 4
          Kennesaw, GA 30144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 67       Marco's Paper                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          25 W. Whipp Road                                           When was the debt incurred?           2019
          Unit 4
          Dayton, OH 45459
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 68       Marlin Business Bank                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 13604                                             When was the debt incurred?           2020
          Philadelphia, PA 19101-3604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 90 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 111 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 69       Marlin Capital Solutions                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          300 Fellowship Road                                        When was the debt incurred?
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services


 4.2
 70       Marshal Protective Alarm                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 24781                                               When was the debt incurred?           2019
          Unit 4
          Dayton, OH 45424
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 71       Martin Palmer Tool & Die                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          90 Vermont Ave                                             When was the debt incurred?           2019
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 91 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 112 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 72       Massie Creek Plumbing                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 34081                                               When was the debt incurred?           2019
          Dayton, OH 45434
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 73       Matrix Trust Company                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 74       MBGraphics                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 141531                                              When was the debt incurred?           2018
          Columbus, OH 43214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 92 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 113 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 75       MBO America                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          400 Highland Drive                                         When was the debt incurred?           2019
          Randolph, VT 05060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 76       MBR                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          10657 Chipstone Dr                                         When was the debt incurred?           2019
          Harrison, OH 45030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 77       McCormick Equipment                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          112 Northeast Drive                                        When was the debt incurred?           2019
          Loveland, OH 45140
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 93 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 114 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 78       Messenger Press                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6184 St Rt 274                                             When was the debt incurred?           2019
          Celina, OH 45822
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 79       Metro Flex Inc                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3304 Encrete Lane                                          When was the debt incurred?           2019
          Dayton, OH 45439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 80       MetroMedia Inc                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 94 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 115 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 81       Metzgers                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          207 Arco Drive                                             When was the debt incurred?           2019
          Broadway, OH 43007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 82       Meyers Trucking                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          POBox 54                                                   When was the debt incurred?           2020
          Leipsic, OH 45856
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 83       MG Trust (Matrix Trust)                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 46546                                             When was the debt incurred?           2020
          Attn: TPA 000242
          Denver, CO 80201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 95 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 116 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 84       Miami Industrial Trucks                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 632616                                              When was the debt incurred?           2020
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 85       Miami Valley Packaging                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 296                                                 When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 86       Micro Computer Solutions                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          801 Cessna Ave                                             When was the debt incurred?           2020
          Gaithersburg, MD 20879
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 96 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 117 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 87       Midland Paper                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1140 Paysphere Cr.                                         When was the debt incurred?           2020
          Chicago, IL 60674
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 88       MidSouth Technologies                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14901 Trinitty Blvd                                        When was the debt incurred?           2020
          Fort Worth, TX 76155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 89       Midtown Pallet & Recycle                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 397                                                 When was the debt incurred?           2020
          Stony Ridge, OH 43463
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 97 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 118 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 90       Midwest Electrical Testing                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5141 north 35th Street                                     When was the debt incurred?           2020
          Milwaukee, WI 53209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 91       Millcraft Paper                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 72466                                               When was the debt incurred?           2020
          Cleveland, OH 44192
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 92       Miller Calibration Inc                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1400 Grange Hall Road #500                                 When was the debt incurred?           2020
          Dayton, OH 45430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 98 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 119 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 93       Mills Park Hotel                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Green County Board of                                  When was the debt incurred?           2020
          Elections
          551 Ledbetter Road
          Xenia, OH 45385
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 94       Milpak                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2880 Big Oak Drive                                         When was the debt incurred?           2020
          King, NC 27021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 95       Miracle Corp Products                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2425 West Dorothy Lane                                     When was the debt incurred?           2020
          Dayton, OH 45439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 99 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 120 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 96       Mission Critical Systems                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3807 Silver Oak Street                                     When was the debt incurred?           2020
          Dayton, OH 45424
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 97       Model Graphics -V                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 7064190                                             When was the debt incurred?           2020
          Cincinnati, OH 45270-3000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.2
 98       Mueller Roofing Distributors                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 100 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 121 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.2
 99       Multi-Plastics                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 674                                                 When was the debt incurred?           2020
          Lewis Center, OH 43035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 00       Mybinding.com                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 01       N-Stock Box                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 236                                                 When was the debt incurred?           2020
          Middletown, OH 45042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 101 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 122 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 02       NACM                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          751 Plaza Blvd                                             When was the debt incurred?           2020
          Coppell, TX 75019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 03       National Bank and Tag                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          721 York Street                                            When was the debt incurred?           2020
          Newport, KY 41072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 04       National Kidney Foundation                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 102 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 123 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 05       National Presort Lp                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          14901 Trinity Blvd                                         When was the debt incurred?           2020
          Fort Worth, TX 76155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 06       Nationwide                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 644022                                              When was the debt incurred?           2020
          Cincinnati, OH 45264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 07       Neace Tire                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 103 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 124 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 08       NECI                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          530 Turnpike Street                                        When was the debt incurred?           2020
          Canton, MA 02021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 09       NECI                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          530 Turnpike Street                                        When was the debt incurred?           2020
          Canton, MA 02021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 10       Neopost                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          25880 Network Place                                        When was the debt incurred?           2020
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 104 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 125 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 11       Netherland Rubber Co                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 62165                                               When was the debt incurred?           2020
          Cincinnati, OH 45262
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 12       New Century Envelope                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 55530                                               When was the debt incurred?           2020
          Indianapolis, IN 46205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 13       New York Dept of Tax                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO box 22038                                               When was the debt incurred?           2020
          Albany, NY 12201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 105 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 126 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 14       NFIB/Careworks                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5500 Glendon Court                                         When was the debt incurred?           2020
          #175
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 15       NIC Ennis                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 841741                                              When was the debt incurred?           2020
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 16       Niche Productions                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 106 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 127 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 17       Niwot Networks                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 18       Nobelus                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 306062                                            When was the debt incurred?           2020
          Nashville, TN 37230-6062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 19       Nobelus                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 306062                                              When was the debt incurred?           2020
          Nashville, TN 37230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 107 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 128 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 20       Nordson                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 802586                                            When was the debt incurred?           2020
          Chicago, IL 60680-2586
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 21       Nordson                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO box 802586                                              When was the debt incurred?           2020
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 22       Nova Pressroom Products                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 2700                                                When was the debt incurred?           2020
          Jacksonville, FL 32203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 108 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 129 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3      OAEO (Ohio Assoc. of Election
 23       Officials)                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o Cheryl Browing                                         When was the debt incurred?           2020
          Jackson County Board of Elections
          275 Portsmouth Street, Suite 2
          Jackson, OH 45640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 24       Oakes                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5298 Troy Road                                             When was the debt incurred?           2020
          Springfield, OH 45502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 25       OAMCC                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Jim Link, Treasurer                                        When was the debt incurred?           2020
          109 N Union Street
          3, OH 44842
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 109 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 130 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 26       Ohio Addressing Machine                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3040 Prospect Ave                                          When was the debt incurred?           2020
          Cleveland, OH 44115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 27       Ohio Attorney General                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO box 89471                                               When was the debt incurred?           2020
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 28       Ohio Bureau of Motor Vehicles                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 110 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 131 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3      Ohio Bureau of Workers
 29       Compensation                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Attn: Law Section Bankruptcy Unit                          When was the debt incurred?           2020
          PO Box 15567
          Columbus, OH 43215-0567
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 30       Ohio Clerk of Courts                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Wyandot County Clerk                                       When was the debt incurred?           2020
          109 S Sandusky #31
          Upper Sandusky, OH 43351
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 31       Ohio Department of Commerce                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Division of Industrial Compliance                          When was the debt incurred?           2020
          P.O. Box 4009
          6606 Tussing Road
          Reynoldsburg, OH 43068-9009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 111 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 132 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 32       Ohio Dept of Commerce                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6606 Tussing Road PO box 4009                              When was the debt incurred?           2020
          Reynoldsburg, OH 43068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 33       Ohio Dept of Job & Family Services                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Bankruptcy Reporting Contact                               When was the debt incurred?           2020
          PO Box 183203
          Columbus, OH 43218-2404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 34       Ohio Graphco, Inc                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO box 72007                                               When was the debt incurred?           2020
          Cleveland, OH 44192
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 112 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 133 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 35       Ohio Label Inc                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5005 Transamerica                                          When was the debt incurred?           2020
          Columbus, OH 43228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 36       Ohio Label, Inc.                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5005 Transamerica Drive                                    When was the debt incurred?           2020
          Columbus, OH 43228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 37       Ohio Secretary of State                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          180 E. Broad Street 17th Floor                             When was the debt incurred?           2020
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 113 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 134 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 38       Ohio Treasurer of State                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 39       Omnicard                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Foster Plaza 10 Suite 430                                  When was the debt incurred?           2020
          Pittsburgh, PA 15220
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 40       On Demand                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1125 N Perry Street                                        When was the debt incurred?           2020
          Pontiac, MI 48340
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 114 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 135 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 41       On Demand Digital Paper                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5595 Westpark                                              When was the debt incurred?           2020
          Atlanta, GA 30336
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 42       On Demand Mail Services                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1125 N Perry Street                                        When was the debt incurred?           2020
          Pontiac, MI 48340
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 43       On The Mark, Inc.                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 194                                               When was the debt incurred?           2020
          Valley Forge, PA 19481
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 115 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 136 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 44       OneTouchPoint                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Box 88534                                                  When was the debt incurred?           2020
          Milwaukee, WI 53288-0534
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 45       Otis Elevator                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 73579                                               When was the debt incurred?           2020
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 46       Packaging Equipment & Films                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          15261 Stony Creek Way                                      When was the debt incurred?           2020
          Noblesville, IN 46060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 116 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 137 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 47       Packaging Price                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 48       PageDNA                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 49       PAR II, LLC                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4570 Cortsville Road                                       When was the debt incurred?           2020
          Cedarville, OH 45314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 117 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 138 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 50       Patrick Staffing                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1200 E 2nd Street #D                                       When was the debt incurred?           2020
          Franklin, OH 45005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 51       Pawnee Leasing                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          700 Centre                                                 When was the debt incurred?           2020
          Fort Collins, CO 80526
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 52       Paycor                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4811 Montgomery Rd                                         When was the debt incurred?           2020
          Cincinnati, OH 45212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 118 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 139 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 53       Paypal                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 54       Peak Business Services                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          12882 Pennridge Drive                                      When was the debt incurred?           2020
          Bridgeton, MO 63044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 55       Pengad Inc                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 99                                                  When was the debt incurred?           2020
          Bayonne, NJ 07002
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 119 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 140 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 56       Penske Truck Rental                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1976 Woodman Center Dr                                     When was the debt incurred?           2020
          Dayton, OH 45420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 57       People's Capital & Leasing Corp.                           Last 4 digits of account number       0371                                         $1,031,497.00
          Nonpriority Creditor's Name
          4400 Easton Commons Way #125                               When was the debt incurred?           2017
          Columbus, OH 43219
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.3
 58       Pickrel, Schaefer & Ebling                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          400 N Main Street #2700                                    When was the debt incurred?           2020
          Dayton, OH 45423
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 120 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 141 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 59       Pink Ribbon Girls, Inc                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          15 South Second Street                                     When was the debt incurred?           2020
          Tipp City, OH 45371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 60       Pitney Bowes                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 371896                                              When was the debt incurred?           2020
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 61       Pitney Bowes Presort Service                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          9053 N Deerbrook Trace                                     When was the debt incurred?           2020
          Milwaukee, WI 53223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 121 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 142 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 62       PNC                                                        Last 4 digits of account number       0369                                                 $100.00
          Nonpriority Creditor's Name
          Bankruptcy Dept                                            When was the debt incurred?           11/2019
          Consumer Loan Center
          2730 Liberty Avenue
          Pittsburgh, PA 15222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.3
 63       PNC Equipment Finance                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 931034                                              When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 64       Polycrafters                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 682                                                 When was the debt incurred?           2020
          3845 W. National
          Springfield, OH 45501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 122 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 143 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 65       Post Printing Company V                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          205 W 4th Street                                           When was the debt incurred?           2020
          Minster, OH 45865
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 66       Potter Anderson & Carroon                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1313 North Market Street                                   When was the debt incurred?           2020
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 67       Precision Roller                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2102 W Quail #1                                            When was the debt incurred?           2020
          Phoenix, AZ 85027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 123 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 144 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 68       Preferred Partners                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          13936 Gold Circle #B                                       When was the debt incurred?           2020
          Omaha, NE 68144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 69       Pressworks Bindery & Specialties                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          351 W. Bigelow Avenue                                      When was the debt incurred?           2020
          Plain City, OH 43064
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 70       Principal Financial Group                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 10372                                               When was the debt incurred?           2020
          Des Moines, IA 50331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 124 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 145 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 71       Printers Bindery                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          925 Freeman Avenue                                         When was the debt incurred?           2020
          Cincinnati, OH 45203-1109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 72       Printers Service                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOx 5070                                                When was the debt incurred?           2020
          Newark, NJ 07105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 73       Printgraphs                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 841741                                              When was the debt incurred?           2020
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 125 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 146 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 74       Prioroty Envelope                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 9201                                                When was the debt incurred?           2020
          Minneapolis, MN 55480
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 75       Production Mail Solutions                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 931034                                              When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 76       Professional Sports Catering                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 3048                                                When was the debt incurred?           2020
          Dayton, OH 45401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 126 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 147 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 77       Profile Digital Printing                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5449 Marina Drive                                          When was the debt incurred?           2020
          Dayton, OH 45449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 78       Progressive Printers, Iinc.                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          884 Valley Street                                          When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 79       Prosource                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 638804                                              When was the debt incurred?           2020
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 127 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 148 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 80       QT-2                                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 758                                               When was the debt incurred?           2020
          241 Heritage Drive
          Tiffin, OH 44883
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 81       Quality Forms                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4317 West US RT 36                                         When was the debt incurred?           2020
          Piqua, OH 45356
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 82       Quick Tab II                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          241 Heritage Drive                                         When was the debt incurred?           2020
          Tiffin, OH 44883
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 128 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 149 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 83       R+L Carriers                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 10020                                               When was the debt incurred?           2020
          Port William, OH 45164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 84       R. Michael Orrill                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 13256                                               When was the debt incurred?           2020
          Dayton, OH 45413
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 85       Racami                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3145 Northwoods Pkwy # 200                                 When was the debt incurred?           2020
          Norcross, GA 30071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 129 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 150 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 86       Rainbow Computer Technology                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          980 Lone Oak Road #102                                     When was the debt incurred?           2019
          Saint Paul, MN 55121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 87       Redi Data                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          107 Little Falls Road                                      When was the debt incurred?           2020
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 88       Redi Data                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          107 Little Falls Rd                                        When was the debt incurred?           2020
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 130 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 151 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 89       Redycap Lending                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          707 Miamisburg-Centerville RD                              When was the debt incurred?           2020
          #200
          Dayton, OH 45459
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 90       Regional Sheet Metal                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4401 Springfield St                                        When was the debt incurred?           2020
          Dayton, OH 45431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 91       Reliable Printing Solutions                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2230 MIchigan Ave                                          When was the debt incurred?           2020
          Santa Monica, CA 90404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 131 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 152 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 92       Relyco                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          121 Broadway                                               When was the debt incurred?           2020
          Dover, NH 03820
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 93       Resolute FP                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 8500                                                When was the debt incurred?           2020
          Philadelphia, PA 19178
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 94       Reynolds co of Ohio                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 31141                                               When was the debt incurred?           2020
          Cincinnati, OH 45231
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 132 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 153 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 95       Reynolds Distribution Co                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 437                                                 When was the debt incurred?           2020
          Springboro, OH 45066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 96       RGH Solutions                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1840 Valley                                                When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 97       RGH Solutions LLC                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1840 Valley Street                                         When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 133 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 154 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.3
 98       Riverview Packaging, Inc.                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          101 Shotwell Drive                                         When was the debt incurred?           2020
          Franklin, OH 45005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.3
 99       Rollem Corp of America                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1650 Lewis                                                 When was the debt incurred?           2020
          Anaheim, CA 92805
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 00       Roosevelt Paper                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 785175                                            When was the debt incurred?           2019
          Philadelphia, PA 19178-5175
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 134 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 155 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 01       Rotary Forms Press                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          835 High Street                                            When was the debt incurred?           2019
          Hillsboro, OH 45133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 02       Roto Die Company                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 6354                                                When was the debt incurred?           2019
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 03       RR Donnelley Logistics Services                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 932721                                              When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 135 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 156 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 04       Rumpke                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 538710                                              When was the debt incurred?           2018
          Cincinnati, OH 45253
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services


 4.4
 05       Rush Expediting                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 2810                                                When was the debt incurred?           2019
          Dayton, OH 45401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 06       Rush Truck Leasing                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          7655 Poe Avenue                                            When was the debt incurred?           2019
          Dayton, OH 45414
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 136 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 157 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 07       Sabin Robbins                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 930322                                            When was the debt incurred?           2020
          Atlanta, GA 31193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 08       Sam's Club                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 530981                                            When was the debt incurred?           2020
          Atlanta, GA 30353-0981
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 09       Schuerholz Printing                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3540 Marshall Road                                         When was the debt incurred?           2020
          Dayton, OH 45429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 137 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 158 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 10       Scratch off Systems                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5405 Valley Belt Rd #K                                     When was the debt incurred?           2020
          Independence, OH 44131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 11       Selective Insuarnce Company                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 371468                                              When was the debt incurred?           2020
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 12       Sensible Technologies                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          12786 Currie Ct                                            When was the debt incurred?           2020
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 138 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 159 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 13       Smead Manufacturing                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 1450                                              When was the debt incurred?           2020
          Minneapolis, MN 55485-8336
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 14       Sonshine Commercial Clean                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          986 Winzig Lane                                            When was the debt incurred?           2020
          Lebanon, OH 45036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 15       Staples                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 78004                                             When was the debt incurred?           2020
          Credit Plan Dept 51-7872247035
          Phoenix, AZ 85062-8004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 139 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 160 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 16       State of Ohio                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Department of Taxation                                     When was the debt incurred?           2020
          Attn: Bankruptcy Division
          P O Box 530
          Columbus, OH 43216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
                                                                                         Dayton Mailing Services, Inc. and any
              Yes                                                       Other. Specify   personal claim


 4.4
 17       Sterling National Bank                                     Last 4 digits of account number       0202                                                 $100.00
          Nonpriority Creditor's Name
          500 7th Ave 11th Floor                                     When was the debt incurred?           2/22/19
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.4
 18       Sterling Paper                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1845 ProgressAve                                           When was the debt incurred?           2020
          Columbus, OH 43207-1726
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 140 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 161 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 19       Stingler Supply                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 40492                                               When was the debt incurred?           2020
          Cincinnati, OH 45240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 20       STS                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          603 Bell PArk Circle                                       When was the debt incurred?           2020
          Woodstock, GA 30188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 21       Superior Dental Care                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          6683 Centerville BUsiness Pkwy                             When was the debt incurred?           2020
          Dayton, OH 45459
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 141 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 162 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 22       Supply Post Business                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          11365 Deerfiled Road                                       When was the debt incurred?           2020
          Cincinnati, OH 45242
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 23       Susquehanna                                                Last 4 digits of account number                                                       $32,788.00
          Nonpriority Creditor's Name
          136 East Southtemple #1400                                 When was the debt incurred?           2018
          Salt Lake City, UT 84111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.4
 24       Synchrony Bank                                             Last 4 digits of account number       7175                                              $6,742.00
          Nonpriority Creditor's Name
          Attention Bankruptcy Dept                                  When was the debt incurred?
          PO Box 965064
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Co.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 142 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 163 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 25       T&T Graphics, Inc.                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2563 Technical Drive                                       When was the debt incurred?           2020
          Miamisburg, OH 45342
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 26       T.I.G. Wood & Die Inc.                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1760 Dalton Drive                                          When was the debt incurred?           2020
          New Carlisle, OH 45344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 27       T.I.G. Wood 7 Die Inc                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1760 Dalton Drive                                          When was the debt incurred?           2020
          New Carlisle, OH 45344
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 143 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 164 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 28       Talentwise                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 3876                                              When was the debt incurred?           2020
          Seattle, WA 98124-3879
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 29       TCF Equipment Finance                                      Last 4 digits of account number       0539                                           $267,840.48
          Nonpriority Creditor's Name
          11100 Wayzata Blvd. #801                                   When was the debt incurred?           2020
          Minnetonka, MN 55305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.4
 30       TEam EPS                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1835 Airport Exchange Blvd #100                            When was the debt incurred?           2020
          Erlanger, KY 41018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 144 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 165 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 31       TEC Lighting                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          115 Arovista Circle                                        When was the debt incurred?           2020
          Brea, CA 92821
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 32       The Cincinnati Insurance Co                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 145620                                            When was the debt incurred?           2020
          Cincinnati, OH 45250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 33       The Custom Companies                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 3270                                              When was the debt incurred?           2020
          Melrose Park, IL 60164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 145 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 166 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 34       The Fink Meat Co.                                          Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 1281                                              When was the debt incurred?           2020
          Springfield, OH 45501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4      The Guardian Life Insurance
 35       Company                                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 677458                                            When was the debt incurred?           2020
          Dallas, TX 75267-7458
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 36       The Harmeyer Group                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 283                                               When was the debt incurred?           2020
          Miamisburg, OH 45343-0283
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 146 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 167 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 37       The Moore Group                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          131 Daniel Webster #618                                    When was the debt incurred?           2020
          Nashua, NH 03060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 38       The PRinting Plant                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1330 Tennessee Avenue                                      When was the debt incurred?           2020
          Cincinnati, OH 45229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 39       Thomas Graphics                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          409 Troy Street                                            When was the debt incurred?           2020
          Dayton, OH 45404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 147 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 168 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 40       Thompson Direct, Inc.                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          214 Amendodge Drive                                        When was the debt incurred?           2020
          Shorewood, IL 60404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 41       TL Krieg Offset                                            Last 4 digits of account number       1931                                              Unknown
          Nonpriority Creditor's Name
          10600 Chester Street                                       When was the debt incurred?           2020
          Woodlawn, OH 45215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 42       Traco Business Systems                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 308                                               When was the debt incurred?           2020
          Windber, PA 15963
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 148 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 169 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 43       Triad Technologies                                         Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          985 Falls Creek Drive                                      When was the debt incurred?           2020
          Vandalia, OH 45377
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 44       Trigon Imaging Solutions                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          575 Chamber Drive                                          When was the debt incurred?           2020
          Milford, OH 45150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 45       Trojan Printing Products                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 604                                               When was the debt incurred?           2020
          Dayton, OH 45409-0604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 149 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 170 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 46       TSD                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          11031 North Dixie Drive                                    When was the debt incurred?           2020
          Vandalia, OH 45377
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 47       TVT Capital (TMF Capital Group)                            Last 4 digits of account number                                                      $132,000.00
          Nonpriority Creditor's Name
          116 Nassau Street, #804                                    When was the debt incurred?           10/22/2019
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.


 4.4
 48       Tyler Breedwell                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4565 Northcross Court                                      When was the debt incurred?           2020
          Batavia, OH 45103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 150 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 171 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 49       U.C.S. Waste Equipment Co.                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 1737                                                When was the debt incurred?           2020
          Dayton, OH 45401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 50       U.S. Wiping Materials, Inc                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2539 East Sullivan Ave                                     When was the debt incurred?           2020
          Saint Louis, MO 63107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 51       Uline                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 88741                                               When was the debt incurred?           2020
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 151 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 172 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 52       Umbra                                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 8000                                                When was the debt incurred?           2020
          Dept 554
          Buffalo, NY 14267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 53       United Envelope                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 951431                                              When was the debt incurred?           2020
          Cleveland, OH 44193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 54       Univest Capital Inc.                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          9322 Reliable Pkwy.                                        When was the debt incurred?           2020
          Chicago, IL 60686
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 152 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 173 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 55       Update Ltd.                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          134 Peavey Cir.                                            When was the debt incurred?           2020
          Chaska, MN 55318
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 56       UPS                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 809488                                            When was the debt incurred?           2020
          Chicago, IL 60680-9488
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 57       UPS                                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOX 7247                                                When was the debt incurred?
          Philadelphia, PA 19170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 153 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 174 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 58       UPS Freight                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          28013 Network Place                                        When was the debt incurred?           2020
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 59       UPS Supply Chain Solutions                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          28013 Network Place                                        When was the debt incurred?           2020
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 60       US Department of Labor                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          550 Main Street Room 10-409                                When was the debt incurred?           2019
          Wage & Hour Division
          Cincinnati, OH 45202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 154 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 175 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 61       US Post Office                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Acct Receivables                                           When was the debt incurred?           2020
          National Customer Support Center
          225 N Humphreys Blvd, Ste. 501
          Memphis, TN 38188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 62       UV Specialties                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          3705 Stern Avenue                                          When was the debt incurred?           2020
          Saint Charles, IL 60174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 63       Valco Melton                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1244 Solutions Center                                      When was the debt incurred?           2020
          Chicago, IL 60677-1002
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 155 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 176 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 64       Valenz Assurance                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          609 2nd Street                                             When was the debt incurred?           2020
          Suite 2
          Portsmouth, OH 45662
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 65       Vectren - 100                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 6262                                                When was the debt incurred?           2020
          Indianapolis, IN 46206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 66       Vectren - 888                                              Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 6262                                                When was the debt incurred?           2020
          Indianapolis, IN 46206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 156 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 177 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 67       Veracore Software Solutions Inc.                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1086 Elm Street                                            When was the debt incurred?           2020
          Suite 200
          Rocky Hill, CT 06067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 68       VerCom                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          410 Fame Rd                                                When was the debt incurred?           2020
          Dayton, OH 45449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 69       Vertiv Operating Company                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          298 Vintage Place                                          When was the debt incurred?           2019
          Dayton, OH 45415
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 157 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 178 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 70       Victor Envelope Company                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          301 Arthur Court                                           When was the debt incurred?           2020
          Bensenville, IL 60106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 71       W+D North America Inc.                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          11300 West 80th Street                                     When was the debt incurred?
          Overland Park, KS 66214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services.


 4.4
 72       Ward Kraft, Inc.                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 874190                                            When was the debt incurred?           2020
          Kansas City, MO 64187-4190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 158 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 179 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 73       Wardkraft family                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO BOx 1096                                                When was the debt incurred?           2020
          Lowell, AR 72745
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 74       Wat-Kem Mechanical Inc.                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          2755 S. County Road 25A                                    When was the debt incurred?           2020
          Troy, OH 45373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 75       Web Reliance                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1381 W. US Highway 22 & 3                                  When was the debt incurred?           2020
          Maineville, OH 45039
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 159 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 180 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 76       Welch Packaging                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 856421                                              When was the debt incurred?           2020
          Minneapolis, MN 55485
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 77       Wells Fargo Bank                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 70239                                               When was the debt incurred?           2020
          Philadelphia, PA 19176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 78       Wells Fargo Financial Services                             Last 4 digits of account number       0006                                            $89,511.03
          Nonpriority Creditor's Name
          PO Box 70239                                               When was the debt incurred?           1/4/2019
          Philadelphia, PA 19176-0239
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Guarantor for Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 160 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 181 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 79       West Camp Press                                            Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Attn: Accounts Receivable                                  When was the debt incurred?           2020
          39 Collegeview Rd
          Westerville, OH 43081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 80       Westendorf Print                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4220 Interpoint Blvd                                       When was the debt incurred?           2020
          Dayton, OH 45424
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 81       Western States Envelope                                    Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 205216                                              When was the debt incurred?           2020
          Dallas, TX 75320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 161 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 182 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 82       Westfield Bank                                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 668                                                 When was the debt incurred?           2020
          Westfield Center, OH 44251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 83       Wex Bank                                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          P.O. Box 6293                                              When was the debt incurred?           2020
          Carol Stream, IL 60197-6293
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 84       Wexler Packaging Products                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          777-M Schwab Road                                          When was the debt incurred?           2020
          Hatfield, PA 19440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 162 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 183 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 85       Whispering Creek, LLC                                      Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 24385                                               When was the debt incurred?           2020
          Huber Heights, OH 43424
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 86       Whittier Mailing Products                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          13019 Park Street                                          When was the debt incurred?           2020
          Santa Fe Springs, CA 90670
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 87       Windowbook                                                 Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          300 Franklin Street                                        When was the debt incurred?           2020
          Cambridge, MA 02139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 163 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                Desc Main
                                                           Document    Page 184 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 4.4
 88       Xitron                                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          4880 VEnture Drive, #500                                   When was the debt incurred?           2020
          Ann Arbor, MI 48108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 89       XPO Enterprises Services                                   Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          5 American Lane                                            When was the debt incurred?           2019
          Greenwich, CT 06831
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.


 4.4
 90       XPOLogistics                                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2020
          Pittsburgh, PA
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Disputed potential contingent liability with
              Yes                                                       Other. Specify   Dayton Mailing Services, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 164 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                  Desc Main
                                                           Document    Page 185 of 254
 Debtor 1 Christine Marie Soward                                                                          Case number (if known)

 4.4
 91        YS Chamber                                                Last 4 digits of account number                                                                  Unknown
           Nonpriority Creditor's Name
           101 Dayton Street                                         When was the debt incurred?             2020
           Yellow Springs, OH 45387
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Disputed potential contingent liability with
              Yes                                                       Other. Specify    Dayton Mailing Services, Inc.

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Amar Agrawal                                                  Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1040 North Kings Highway #200                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Howard Baumwell                                               Line 4.429 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 600 S. Pearl Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43206
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 BIehl & Biehl                                                 Line 4.126 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 87410                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Carol Stream, IL 60188
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1699 East Woodfield Road #360                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Schaumburg, IL 60173
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1699 East Woodfield Road #360                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Schaumburg, IL 60173
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Columbus                                              Line 4.158 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 130 W. 2nd Street #2103                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GB Collects, LLC                                              Line 4.200 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 1253 Haddonfield-Berlin Road                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Voorhees, NJ 08043-4847
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 165 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                  Desc Main
                                                           Document    Page 186 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 GB Collects, LLC                                              Line 4.198 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1253 Haddonfield-Berlin Road                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Voorhees, NJ 08043-4847
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 GB Collects, LLC                                              Line 4.199 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 1253 Haddonfield-Berlin Road                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Voorhees, NJ 08043-4847
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeff Hendricks                                                Line 4.362 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 312 Walnut Street #1800                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jason Norwood, Esq                                            Line 4.196 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 33 W First Street, #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jason Norwood, Esq                                            Line 4.247 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 33 W First Street, #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jason Norwood, Esq                                            Line 4.194 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 33 W First Street, #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jason Norwood, Esq                                            Line 4.197 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 33 W First Street, #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeffrey Quinn, Esq.                                           Line 4.182 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 596                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Drexel Hill, PA 19026
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tami Kirby                                                    Line 4.235 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 One South Main Street #1600                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tami Kirby                                                    Line 4.237 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 One South Main Street #1600                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Dayton, OH 45402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Office of John Pucin                                      Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1699 E Woodfield Road #360A                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Schaumburg, IL 60173
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.352 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 166 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                  Desc Main
                                                           Document    Page 187 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.264 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.266 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.267 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.270 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.271 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.272 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.273 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.275 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.276 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.277 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.278 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.279 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 167 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                  Desc Main
                                                           Document    Page 188 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.280 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lloyd & McDaniel PLC                                          Line 4.281 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 P O Box 23200                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                     Line 4.429 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Road                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 MB&W Bldg
 Bedford, OH 44146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General                                         Line 4.416 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 30 E Broad Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 14th Floor
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Patricia Fugee                                                Line 4.357 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 FisherBroyles, LLP                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 27100 Oakmead Drive #306
 Perrysburg, OH 43551
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Craig Relman                                                  Line 4.417 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 23875 Commerce Park Road #105                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Beachwood, OH 44122
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eric Rice                                                     Line 4.386 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 1 W. Water Street #275                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55107
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SBA                                                           Line 4.235 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 409 Third Street SW                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Washington, DC 20416
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bruce Schrader                                                Line 4.478 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Akron, OH 44308
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bruce Schrader                                                Line 4.477 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 222 South Main Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Akron, OH 44308
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Small Business Admin- United                                  Line 4.235 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 States                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 US Attorney General's Office
 Main Justice Building

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 168 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                                  Desc Main
                                                           Document    Page 189 of 254
 Debtor 1 Christine Marie Soward                                                                         Case number (if known)

 10th & Constitution Avenue
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Taylor Trout                                                  Line 4.441 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 150 East Fourth Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney                                                   Line 4.219 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 221 East Fourth Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 400
 Cincinnati, OH 45202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Impact                                                     Line 4.136 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 1746                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Mandeville, LA 70470
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tim Warner                                                    Line 4.243 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 25935 Detroit Road #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Westlake, OH 44145
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Timothy Warner                                                Line 4.242 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 25935 Detroit Road #200                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Westlake, OH 44145
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $              12,343,864.51

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $              12,343,864.51




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 169 of 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                Case 3:20-bk-32603                      Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                  Desc Main
                                                             Document    Page 190 of 254
 Fill in this information to identify your case:

 Debtor 1                  Christine Marie Soward
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 3:20-bk-32603                         Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                      Desc Main
                                                               Document    Page 191 of 254
 Fill in this information to identify your case:

 Debtor 1                   Christine Marie Soward
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Dayton Mailing Services, Inc.                                                        Schedule D, line
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G
                                                                                                   See Sch. F



    3.2         Dayton Mailing Services, LLC                                                         Schedule D, line
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G
                                                                                                   See Sch. F



    3.3         Kenneth Soward                                                                       Schedule D, line
                2875 Maginn Drive                                                                    Schedule E/F, line     4.119
                Beevercreek, OH 45434
                                                                                                     Schedule G
                                                                                                   Day Air Credit Union




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                Desc Main
                                                           Document    Page 192 of 254
 Debtor 1 Christine Marie Soward                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      Kenneth Soward                                                                Schedule D, line
             2875 Maginn Drive                                                             Schedule E/F, line    4.161
             Beevercreek, OH 45434
                                                                                           Schedule G
                                                                                         Fay Servicing



    3.5      Kenneth Soward                                                                Schedule D, line   2.2
             2875 Maginn Drive                                                             Schedule E/F, line
             Beevercreek, OH 45434
                                                                                           Schedule G
                                                                                         Union Savings Bank




Official Form 106H                                                   Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 3:20-bk-32603                  Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                 Desc Main
                                                       Document    Page 193 of 254


Fill in this information to identify your case:

Debtor 1                      Christine Marie Soward

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF OHIO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            sales
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Graphic Village

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        6,250.00      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,250.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 3:20-bk-32603               Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                      Desc Main
                                                 Document    Page 194 of 254

Debtor 1   Christine Marie Soward                                                                Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,250.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,108.00       $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
     5e.    Insurance                                                                     5e.        $        412.00       $                0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
     5g.    Union dues                                                                    5g.        $          0.00       $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,520.00       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,730.00       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $            0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $        1,728.00
     8e. Social Security                                                                  8e.        $              0.00   $            0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $            0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $        3,800.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $            0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $           5,528.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,730.00 + $       5,528.00 = $           10,258.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          10,258.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
         Case 3:20-bk-32603                      Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                      Document    Page 195 of 254


Fill in this information to identify your case:

Debtor 1                 Christine Marie Soward                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF OHIO                                                  MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,262.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           1,100.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             160.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              80.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              15.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           1,359.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 3:20-bk-32603                     Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                              Desc Main
                                                    Document    Page 196 of 254

Debtor 1     Christine Marie Soward                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 440.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 180.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 320.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                800.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                180.00
10.   Personal care products and services                                                    10. $                                                  90.00
11.   Medical and dental expenses                                                            11. $                                                 150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  80.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  400.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                   0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: Husband bills - Car (700) cc (1,000)                            17c. $                                               1,700.00
      17d. Other. Specify: Est. auto & upkeep                                              17d. $                                                 250.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      10,166.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      10,166.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              10,258.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             10,166.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  92.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 3:20-bk-32603                     Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                  Desc Main
                                                           Document    Page 197 of 254




 Fill in this information to identify your case:

 Debtor 1                    Christine Marie Soward
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Christine Marie Soward                                                X
              Christine Marie Soward                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       November 19, 2020                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 3:20-bk-32603                     Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                         Desc Main
                                                           Document    Page 198 of 254



 Fill in this information to identify your case:

 Debtor 1                  Christine Marie Soward
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $55,000.00           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                         Desc Main
                                                           Document    Page 199 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $52,000.00           Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $84,929.00           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Retirement withdraw                         $125,550.00
 (January 1 to December 31, 2019 )

 For the calendar year before that:                Retirement withdraw                         $276,657.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                        Desc Main
                                                           Document    Page 200 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       People's Capital & Leasing Corp. v.                      Suit for money              Greene County, OH Court                    Pending
       Dayton Mailing Services, Inc., et al.                                                of Common Pleas                            On appeal
       2019CV0371
                                                                                                                                       Concluded


       Graphic Paper Products Corp. v.                          Suit for money              Montgomery County, OH                      Pending
       Dayton Mailing Services, Inc, et al.                                                 Court of Common Pl                         On appeal
       2019 CV 03067
                                                                                                                                       Concluded


       PNC Bank v. Debtor                                       Suit for Money              Greene County &                            Pending
       2018CV0369 2018CJ0266                                                                Montgomery Common                          On appeal
                                                                                            Pleas
                                                                                                                                       Concluded


       ReadyCap Lending v. Debtor                               Suit for Money              Greene County Common                       Pending
       2019 CV 0546                                                                         Pleas Court                                On appeal
                                                                                                                                       Concluded

                                                                                                                                    Dismissed

       Canon Financial v. DMS et al                             Suit for money              Burlington Superior Court                  Pending
       BUR-L-002239-19                                                                                                                 On appeal
                                                                                                                                       Concluded


       Rainbow Computer v. DMS                                  Suit for money              District Court First Judical               Pending
                                                                                            District                                   On appeal
                                                                                                                                       Concluded



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                         Desc Main
                                                           Document    Page 201 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)



       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Wells Fargo v. DMS & Debtor                              Suit for money on           Greene County                               Pending
       2019CJ0006                                               guarantee                                                               On appeal
                                                                                                                                        Concluded


       TCF Equipment v. Debtor                                  Suit for money              Greene County                               Pending
       2020CV0539                                                                                                                       On appeal
                                                                                                                                        Concluded


       Konica Minolta v. Debtor                                 Suit for money              Greene Cty Common Pleas                     Pending
       2020CV0519                                                                                                                       On appeal
                                                                                                                                        Concluded


       Sterling v. Debtor                                       Lien for money              Greent Cty                                  Pending
       2019CJ0202 2019EX0068                                                                                                            On appeal
       2019EX0073 2019FJ2
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                            Desc Main
                                                           Document    Page 202 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                               lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                   Amount of
       Address                                                       transferred                                              or transfer was                 payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Goering & Goering                                             Attorney Fees                                            7/2020 & 11/20                 $8,805.00
       220 West Third Street
       Cincinnati, OH 45202


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                   Amount of
       Address                                                       transferred                                              or transfer was                 payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or           Date transfer was
       Address                                                       property transferred                       payments received or debts         made
                                                                                                                paid in exchange
       Person's relationship to you
       Dayton Mailing Services, LLC                                  49% of LLC                                 In order to refinace the           4/13/20
                                                                                                                property, Debtor
                                                                                                                transferred a 49%
       Husband                                                                                                  interest to her husband
                                                                                                                who is now joint on the
                                                                                                                mortgage.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                        Desc Main
                                                           Document    Page 203 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)




19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       JP Morgan Chase                                          XXXX-4280                     Checking                  closed 9/22/20                    $-50.00
       PO Box 182051                                                                          Savings
       Columbus, OH 43218
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other

       Dayair CU                                                XXXX-                         Checking                  Checking                             $0.00
                                                                                              Savings
                                                                                                                        account closed
                                                                                                                        with no money
                                                                                              Money Market
                                                                                                                        and her name
                                                                                              Brokerage
                                                                                                                        was removed
                                                                                              Other                     froma savings
                                                                                                                        with approx. $ 5.
                                                                                                                        This occured in
                                                                                                                        2019


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                           Desc Main
                                                           Document    Page 204 of 254
 Debtor 1      Christine Marie Soward                                                                           Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                 Status of the
       Case Number                                                   Name                                                                          case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                           Document    Page 205 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)



            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Dayton Mailing Services, Inc.                            Printing & marketing company.                    EIN:
       dba The Bricks Agency & Barrett                          All assets turned over to secured
       Brothers                                                 lender.                                          From-To      2/24/1984 - present
       dba DMS, Inc

       Dayton Mailing Services, LLC                             Real estate holding company                      EIN:

                                                                                                                 From-To      1/23/2008 - present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                  Desc Main
                                                           Document    Page 206 of 254
 Debtor 1      Christine Marie Soward                                                                      Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Christine Marie Soward
 Christine Marie Soward                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date     November 19, 2020                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                Desc Main
                                                           Document    Page 207 of 254
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Ohio
 In re       Christine Marie Soward                                                                           Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     8,805.00
             Prior to the filing of this statement I have received                                        $                     8,805.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Any adversary proceeding, redemption litigation, real estate work, or other non-bankruptcy services including
               but not limited to Credit Bureau work and Credit Reestablishing services.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 19, 2020                                                         /s/ Eric W. Goering
     Date                                                                      Eric W. Goering
                                                                               Signature of Attorney
                                                                               Goering & Goering
                                                                               220 West Third Street
                                                                               Cincinnati, OH 45202
                                                                               (513) 621-0912
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 3:20-bk-32603                     Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                          Desc Main
                                                           Document    Page 208 of 254

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Christine Marie Soward
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Southern District of Ohio                              2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)
                                                                                                           3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from rental or other real property           $             Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 3:20-bk-32603                       Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                                       Desc Main
                                                           Document    Page 209 of 254
 Debtor 1     Christine Marie Soward                                                                  Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =    $

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>             $


              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Christine Marie Soward
                Christine Marie Soward

Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                       Desc Main
                                                           Document    Page 210 of 254
 Debtor 1    Christine Marie Soward                                                               Case number (if known)

                Signature of Debtor 1
        Date November 19, 2020
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                             Desc Main
                                                           Document    Page 211 of 254


 Fill in this information to identify your case:

 Debtor 1            Christine Marie Soward

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Southern District of Ohio

 Case number                                                                                      Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                     12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Go to line 3.
                  Yes.   Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                         submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Complete Form 122A-1. Do not submit this supplement.
                  Yes.   Check any one of the following categories that applies:
                                                                                            If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                            submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                         90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                         which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                            homeland defense activity, and for 540 days afterward. 11
                         I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                         I performed a homeland defense activity for at least 90 days,
                                                                                               If your exclusion period ends before your case is closed,
                         ending on                  , which is fewer than 540 days before I
                                                                                               you may have to file an amended form later.
                         file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                       Desc Main
                                                           Document    Page 212 of 254

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                           Desc Main
                                                           Document    Page 213 of 254


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                          Desc Main
                                                           Document    Page 214 of 254
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:20-bk-32603                        Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08                          Desc Main
                                                           Document    Page 215 of 254
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
    Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                              Document    Page 216 of 254


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         3-G Graphic Solutions
                         P.O. Box 1666
                         Springfield OH 45501

                         A Plus Expediting & Logistics
                         PO Box 2074
                         Mount Vernon OH 43050-7274

                         A Rifkin
                         1400 Sans Souci Pkwy
                         PO Box 878
                         Wilkes Barre PA 18703

                         A1 Sprinkler
                         2383 Northpointe Dr
                         Miamisburg OH 45342

                         A1A Services
                         8148 Solutions Center
                         Chicago IL 60677

                         Abby Credit Union
                         800 Fall Creek Dr
                         Vandalia OH 45377

                         Accountemps
                         12400 Collections Center Drive
                         Chicago IL 60693

                         AccuData Integrated Marketing
                         5220 Summerlin Common Blvd #200
                         Fort Myers FL 33907

                         Action Graphics Printing
                         3520 27th Avenue NE
                         Miami OK 74354

                         Admore Inc
                         PO Box 841741
                         Dallas TX 75284

                         ADP
                         1851 N Resler Drive MS-100
                         El Paso TX 79912

                         Adressor Based Systems
                         3325 Harrison Ave
                         Cincinnati OH 45211

                         Advanced Graphics of Dayton
                         207 Air Street
                         Dayton OH 45404
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 217 of 254



                     Amar Agrawal
                     1040 North Kings Highway #200
                     Cherry Hill NJ 08034

                     Alesco Group
                     5276 Summerlin Common Way #703
                     Fort Myers FL 33907

                     American Express
                     P. O. Box 981537
                     El Paso TX 79998-1535

                     American Fire and Security
                     PO Box 24781
                     Dayton OH 45424

                     American Healthways
                     701 Cool Springs Blvd
                     Franklin TN 37067

                     American Solutions for Business
                     8479 Solution Center
                     Chicago IL 60677

                     Amerilam Supply
                     900 Dutch Valley
                     Knoxville TN 37918

                     Amos MFG
                     PO BOX 177
                     Alpena MI 49707

                     AMSP
                     1800 Diagonal Rd #320
                     Alexandria VA 22314

                     Anthem BC/BS Ohio Group
                     P.O. Box 105673
                     Atlanta GA 30348-5673

                     Apex
                     7887 Washington Village Drive #200
                     Dayton OH 45458

                     Appvion
                     PO Box 638565
                     Cincinnati OH 45263

                     Aqua Falls-Glacier Mountain
                     P.O. Box 98
                     Enon OH 45323-0098

                     Argrov Box
                     P.O. Box 305
                     Middletown OH 45052
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 218 of 254



                     Ariva Distribution
                     62493 Collections Center
                     Chicago IL 60693

                     Armstrong Printing
                     222 E. Main Street
                     Springfield OH 45503

                     Art's Rental
                     215 East 6th
                     Newport KY 41071

                     Ascentium Capital LLC
                     23970 Highway 59N
                     Kingwood TX 77339

                     AT & T
                     PO Box 9001309
                     Louisville KY 40290

                     AT & T Mobility
                     PO BOX 6463
                     Carol Stream IL 60197-6463

                     Atlas Die LLC
                     8573 Solutions Center
                     Chicago IL 60677-8005

                     Atlas Machine and Supply
                     7000 Global Drive
                     Louisville KY 40258

                     Auman Mahan & Furry
                     110 North Main #1000
                     Dayton OH 45402

                     Automated Presort
                     1400 Centre Circle Lane
                     Downers Grove IL 60515

                     Axis Architecture
                     150 Railroad
                     Yellow Springs OH 45387

                     Bank of America Leasing
                     PO Box 405874
                     Atlanta GA 30384

                     Bank of the West
                     Dept 23091
                     Pasadena CA 91185

                     Barney's True Value Hardware
                     3375 Dayton-Xenia Rd
                     Dayton OH 45432
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 219 of 254



                     Barrystaff
                     PO Box 0542
                     Dayton OH 45401

                     Baumfolder Corp.
                     1660 Campbell Road
                     Sidney OH 45365

                     Howard Baumwell
                     600 S. Pearl Street
                     Columbus OH 43206

                     BCC Software
                     PO Box 1174
                     Buffalo NY 14240

                     BDI
                     P.O. Box 74069
                     Cleveland OH 44194-0161

                     BDS PACKAGING INC
                     4250 Display Ln
                     Dayton OH 45429

                     Becker Electric
                     John A. Becker Company
                     P.O. Box 931115
                     Cleveland OH 44193

                     Belcan Services Group
                     Lockbox 771424
                     1424 Solutions Center
                     Chicago IL 60677

                     Bell & Howell
                     7049 Solution Center
                     Chicago IL 60677

                     Berran Industrial Group Inc.
                     PO BOX 3205
                     Kent OH 44240

                     Best Buy Credit Services
                     PO BOX 183195
                     Columbus OH 43218

                     Best Glass
                     326 Troy St
                     Dayton OH 45404
                     Best Manifesting, Inc.
                     2880 Marietta Way
                     Gilbertsville PA 19525
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 220 of 254



                     BGR
                     6392 Gano Road
                     West Chester OH 45069

                     BIehl & Biehl
                     PO Box 87410
                     Carol Stream IL 60188

                     Bindery Parts Inc
                     9070 Norwalk Rd.
                     Litchfield OH 44253

                     Boggs Graphics Equipment
                     14901 Broadway Ave.
                     Maple Heights OH 44137

                     Bowers Envelope Company
                     PO BOX 66854
                     Indianapolis IN 46266-6854

                     Braden Sutphin Ink Company
                     PO BOX 932504
                     Cleveland OH 44193

                     Brady, Ware & Company
                     3601 Rigby Road, Ste 400
                     Miamisburg OH 45342

                     Braughler Books, LLC
                     205 Orchard Drive
                     Springboro OH 45066

                     Breck0flex Co LLC
                     222 Industrial Way West
                     Eatontown NJ 07724

                     Bruns, Connell, Vollmar & Armstrong
                     137 N. Main Street
                     Suite 400
                     Dayton OH 45402

                     BSP Filing Solutions
                     PO Box 1139
                     Kosciusko MS 39090

                     Bunn Packaging
                     10088 COMMERCE PARK DR.
                     Cincinnati OH 45246

                     Caine & Weiner
                     1699 East Woodfield Road #360
                     Schaumburg IL 60173
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 221 of 254



                     Cameron Packaging
                     250 E Hanthorn Dr
                     Lima OH 45804

                     Canon Financial Services, Inc.
                     14904 Collections Centere Drive
                     Chicago IL 60693

                     Canon Solutions America
                     158 Gaither Drive
                     Suite 200
                     Mount Laurel NJ 08054-1716

                     Capital Adhesives
                     1260 S. Old State Road 67
                     Mooresville IN 46158

                     Capital One
                     Bankruptcy Notice
                     P.O. Box 30285
                     Salt Lake City UT 84130-0285

                     Cardmember Services
                     PO Box 6294
                     Carol Stream IL 60197

                     Care One Connect
                     PO Box 752012
                     Dayton OH 45475

                     Carton Craft Supply Inc.
                     210 Curie Drive
                     Alpharetta GA 30005

                     Case Paper Company Inc
                     900 W 45th St
                     Chicago IL 60609

                     CastleGarde
                     4911 S. West Shore Blvd
                     Tampa FL 33611

                     CBT
                     7152 Solution Center
                     Chicago IL 60677

                     CDO Technologies
                     5200 Springfield Street
                     Suite 320
                     Dayton OH 45431

                     CDW Direct
                     PO Box 75723
                     Chicago IL 60675
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 222 of 254



                     CE Printed Products
                     685 Kimberly Drive
                     Carol Stream IL 60188

                     Central Fire Protection Co. Inc.
                     583 SELMA RD.
                     Springfield OH 44505

                     Cenveo Commercial Envelope Products
                     PO Box 31001-1187
                     Pasadena CA 91110

                     CFC Specialties LLC
                     1451 Mueller Avenue
                     Chattanooga TN 37406

                     Champion Auto Service
                     1524 Milburn Ave
                     Dayton OH 45404

                     Champion Equipment
                     3600 Valley St
                     Dayton OH 45424

                     Characters Inc
                     190 Peters Ave
                     Troy OH 45373

                     Chase
                     PO Box 659732
                     San Antonio TX 78265-9751

                     Choice Direct Logistics
                     PO Box 66278
                     Chicago IL 60666

                     Chris Beach Design
                     6150 Veronica Pl
                     Dayton OH 45459

                     CIT Finance, LLC
                     c/o MBW S. Schmidt
                     26000 Cannon Road
                     Cleveland OH 44146

                     CJ Krehbiel Co
                     Lockbox
                     6008 Reliable Parkway
                     Chicago IL 60686
                     Clamco
                     775 Bera Industrial Parkway
                     Berea OH 44017
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 223 of 254



                     Classic Envelope
                     120 Gilboa St
                     Douglas MA 01516

                     Clayton Electric
                     405 S. Main St
                     Englewood OH 45322

                     Cleanergy
                     1331 Troy st
                     Dayton OH 45404

                     Clear Bags
                     4949 Windplay Dr Suite 100
                     El Dorado Hills CA 95762

                     Clints Printing
                     3963 Rockfield Dr
                     Dayton OH 45430

                     Colonial Life
                     Processing Center
                     PO Box 903
                     Columbia SC 29202

                     Michael Columbus
                     130 W. 2nd Street #2103
                     Dayton OH 45402

                     Commissioner of Taxation and Finance
                     NYS Assessment
                     PO 4127
                     Binghamton NY 13902

                     Compass Professional Health Services
                     3102 Oaklawn , Suite 215
                     Dallas TX 75219

                     Computer Stock Forms, Inc.
                     835 South High St
                     Hillsboro OH 45133

                     Concentra
                     PO Box 9011
                     Broomfield CO 80021

                     Connext Financial LTD
                     PO BOX 7167
                     Pasadena CA 91109
                     Constellation New Energy Inc.
                     P.O. Box 4640
                     Carol Stream IL 60197-4640
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 224 of 254



                     Continental Data Label
                     1855 Fox Lane
                     Elgin IL 60123

                     Continuous Printing Solutions
                     PO BOX 824477
                     Philadelphia PA 19182

                     Cook Receipt Book Manufacturing Inc.
                     P.O. Box 2005
                     278 E. Main Street
                     Dothan AL 36302

                     Costco
                     PO Box 34783
                     Seattle WA 98124

                     Cott Systems, Inc.
                     2800 Corporate Exchange Drive
                     Suite 300
                     Columbus OH 43231

                     County Auditors' Association of Ohio
                     66 East Lynn Street
                     Columbus OH 43215

                     County Treasurers Association of Ohio
                     47 W. Columbus St.
                     Nelsonville OH 45764

                     Crown Equipment Corp
                     PO BOX 641173
                     Cincinnati OH 45264

                     CST Co.
                     PO Box 33127
                     Louisville KY 40232

                     Curbell Plastics
                     14746 Collections Center Dr
                     Chicago IL 60693

                     Customformed Products
                     645 Precision Court
                     Miamisburg OH 45342

                     DAL
                     PO Box 162
                     Clifton Heights PA 19018
                     Data Label, Inc.
                     1000 Spruce St.
                     Terre Haute IN 47807
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 225 of 254



                     Data Yard
                     130 W Second St
                     Suite 250
                     Dayton OH 45402

                     Dataline
                     Po Box 308
                     Utica NY 13503

                     Day Air Credit Union
                     3501 Wilmington Pike
                     Dayton OH 45429

                     Dayton Mailing Services, Inc.


                     Dayton Mailing Services, LLC


                     Dayton Stencil
                     PO Box 126
                     Dayton OH 45401

                     De lage Financial Services
                     PO Box 41602
                     Philadelphia PA 19101

                     DeLuxe Stitcher
                     3747 N. Acorn Ln
                     Franklin Park IL 60131

                     Dependable Package Delivery
                     P.O. Box 750396
                     Dayton OH 45459

                     Designs Now
                     2301 Woodman Dr.
                     Dayton OH 45420

                     DFS
                     PO Box 742572
                     Cincinnati OH 45274

                     DHL Express
                     16592 Collections Center Dr
                     Chicago IL 60693

                     DHL Global Mail
                     P.O. Box 40622
                     Atlanta GA 30384

                     Digital Fringe
                     1000 E. Second St
                     Studio 1040
                     Dayton OH 45402
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 226 of 254



                     Digital Print Solutions
                     4160 Highlander Pkwy
                     Richfield OH 44286

                     Dinsmore & Shohl LLP
                     P.O. Box 640635
                     Cincinnati OH 45264-0635

                     Direct Logistics, Inc
                     PO Box 612488
                     Dallas TX 75261

                     Direct Surety
                     1065 E. Hillsdale Blvd.
                     Suite 230
                     San Mateo CA 94404

                     DLS Worldwide
                     P.O. Box 932721
                     Cleveland OH 44193

                     Doctors' Urgent Care Offices/AmCare Inc.
                     935 State Route 28
                     Milford OH 45150-1957

                     Domino Plastics Manufacturing, Inc.
                     601 Gateway Court
                     Bakersfield CA 93307

                     DONET, INC.
                     ATTN:BILLING DEPT.
                     33 WEST FIRST ST., SUITE 230
                     Dayton OH 45402

                     DOT Systems
                     6030 Webster Street
                     Dayton OH 45414

                     Double D Lock & Key Service
                     1224 Oakdale Ave
                     Dayton OH 45420

                     Doug Care Equipment Inc
                     PO Box 1058
                     Springville CA 93265

                     DP & L
                     PO Box 740598
                     Cincinnati OH 45274
                     DPI
                     PO Box 156
                     Piney Flats TN 37686
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 227 of 254



                     DPL Energy Resources
                     P.O. Box 25215
                     Lehigh Valley PA 18002

                     DSC Office Systems
                     10270 Alliance Rd.
                     Cincinnati OH 45242

                     DST-Motion Industries
                     PO Box 98412
                     Chicago IL 60693

                     E.M. Wick
                     4126 Linden Avenue
                     Suite 100
                     Dayton OH 45432

                     Economy Tablet and Paper Co.
                     635 Remington Road
                     Schaumburg IL 60173

                     Employment Publishing
                     175 Strafford Ave
                     Suite 1
                     Wayne PA 19087

                     Englefield Oil Company
                     447 James Parkway
                     Heath OH 43056

                     Enterprise Car Rental
                     PO Box 801770
                     Kansas City MO 64180

                     Enterprise Group
                     Domtar Paper Company
                     14544 Collections Center Dr.
                     Chicago IL 60693

                     Enterprise Roofing & Sheet Metal
                     PO Box 545 Wright Brothers Station
                     1021 Irving Ave.
                     Dayton OH 45409

                     Envelope 1, Inc.
                     41969 State Route 344
                     Columbiana OH 44408

                     Envelope Service Inc
                     7101 Lincoln Pkwy
                     Fort Wayne IN 46804

                     Envelope Solution
                     P.O. Box 218
                     Lewis Center OH 43035
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 228 of 254



                     Ethan Young
                     9051 Getter Ln
                     Brookville OH 45309

                     Eukalin Corp.
                     835 Herbert Road
                     Cordova TN 38018

                     Excello Machine Company, Inc
                     236 Stevens Street
                     Grand Rapids MI 49510

                     Expedient Technology Solutions
                     8561 Gander Creek Drive
                     Miamisburg OH 45342

                     EyeMed
                     P.O. Box 632530
                     Cincinnati OH 45263-2530

                     FAIRRINGTON TRANSPORTATION CORP.
                     6730 EAGLE WAY
                     Chicago IL 60678

                     Fay Servicing
                     PO Box 619063
                     Dallas TX 75261-9063

                     Fed Ex
                     P O Box 371461
                     Pittsburgh PA 15250

                     FedEx Freight
                     PO Box 223125
                     Pittsburgh PA 15251

                     Felins USA, Inc.
                     8306 W. Parkland Court
                     Milwaukee WI 53223

                     Fenimore Manufacturing, Inc.
                     PO Box 1287
                     Chickasha OK 73023

                     FIES SCALES & SYSTEMS INC.
                     570 LEO ST.
                     Dayton OH 45404

                     Fifth Third Bank
                     Bankruptcy Notice 1MOCBX
                     5050 Kingsley Drive
                     Cincinnati OH 45227
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 229 of 254



                     Fine Line Graphics Corp.
                     Drawer #1244
                     PO Box 5935
                     Troy MI 48007

                     Finish Line Binderies
                     5344 Bragg Rd
                     Cleveland OH 44127

                     Fireball Delivery LLC
                     PO Box 2925
                     Dayton OH 45401

                     First Capitol Fire Protection
                     553 Cedar St
                     Chillicothe OH 45601

                     First Niagara Leasing, Inc.
                     PO Box 91003
                     Rochester NY 14692

                     Fisher Scientific
                     13551 Collections Ctr Drive
                     Chicago IL 60693

                     Flagel,Huber,Flagel & Co
                     3400 South Dixie Dr
                     Dayton OH 45439

                     Flashbay
                     569 Clyde Ave
                     Unit 500
                     Mountain View CA 94043

                     Fleet Graphics Inc.
                     1940 Smithville Road
                     Dayton OH 45420

                     FlexBank
                     1250 W. Dorothy Ln
                     Suite 107
                     Dayton OH 45409

                     Flexo Concepts
                     100 Armstrong Rd.
                     Ste. 103
                     Plymouth MA 02360

                     Forms Manufacturers Inc
                     PO Box 841741
                     Dallas TX 75284

                     Fox Capital Group
                     1211 Avenue of the Americas
                     New York NY 10036
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 230 of 254



                     Freund, Freeze & Arnold
                     1 South Main Street
                     Suite 1800
                     Dayton OH 45402

                     FujiFilm
                     1650 Magnolia Drive
                     Cincinnati OH 45215

                     GB Collects, LLC
                     1253 Haddonfield-Berlin Road
                     Voorhees NJ 08043-4847

                     GE Capital
                     POBox 642111
                     Pittsburgh PA 15264

                     Gem City Chemicals, Inc.
                     P.O. Box 251
                     Dayton OH 45404-0251

                     Gem City Key Shop
                     131 E Fourth Street
                     Dayton OH 45402

                     Genesis Graphics
                     14 N Walnut
                     Troy OH 45373

                     Gerber Electrical Contractors
                     100 Rockridge
                     Englewood OH 45322

                     Globus Printing
                     PO BOx 104
                     Minster OH 45865

                     Glue Systems
                     1310 REdwood, Suite B
                     Petaluma CA 94954

                     Gould Specialty Papers
                     2284 Paysphere
                     Chicago IL 60674

                     GPA
                     3906 Solutions Center
                     Chicago IL 60677

                     Grafix Equipment
                     48 Anderson Avenue
                     New Milford CT 06776
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 231 of 254



                     Grainger
                     PO Box 419267
                     Kansas City MO 64141

                     Graphco
                     6563 Cochran Road
                     Solon OH 44139

                     Graphic Arts Service & Supply, Inc.
                     3933 S. Greenbrooke Drive SE
                     Grand Rapids MI 49512

                     Graphic Paper Products Corp.
                     6069 Yeazell Road
                     Springfield OH 45502

                     Graphicsource
                     9115 Terminal Avenue
                     Skokie IL 60077

                     Grayhair Software
                     124 GAither Suite 160
                     Mount Laurel NJ 08054

                     Great American Leasing
                     PO Box 660831
                     Dallas TX 75266

                     Guardian Insurance
                     PO Box 677458
                     Dallas TX 75267-7458

                     Habegger
                     632 E 1st Street
                     Dayton OH 45402

                     Hasler
                     PO Box 3808
                     Milford CT 06460

                     Jeff Hendricks
                     312 Walnut Street #1800
                     Cincinnati OH 45202

                     Heritage Crystal Clean
                     13621 Collections Center Drive
                     Chicago IL 60693

                     HF Communications
                     PO BOX 401
                     Anoka MN 55303

                     HF Group
                     8844 Mayfield
                     Chesterland OH 44026
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 232 of 254



                     Highland Computer Forms
                     P.O. Box 145400
                     Cincinnati OH 45250-5400

                     HILCO
                     366 Park Avenue #103
                     Glencoe IL 60022

                     HK Payroll
                     PO BOx 699
                     Dubuque IA 52004

                     HP
                     PO Box 402582
                     Atlanta GA 30384

                     Husky Envelope
                     Two Miranova Place
                     Suite 700
                     Columbus OH 43215-5098

                     IFinancial Group
                     324 Avenida De La Estrella
                     San Clemente CA 92672

                     Indigo America
                     PO Box 415573
                     Boston MA 02241-5573

                     Infoseal
                     P.O. Box 742659
                     Atlanta GA 30374-2659

                     Infosystems
                     55 West Sheffield
                     Englewood NJ 07631

                     INFOUSA
                     PO Box 957742
                     Saint Louis MO 63195

                     Innergreen, Inc.
                     11270A Grooms Road
                     Cincinnati OH 45242

                     INtab
                     PO Box 1160
                     Mebane NC 27302

                     Integrity Printing
                     912 N Main
                     Dayton OH 45405
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 233 of 254



                     Internal Revenue Service
                     P O Box 7346
                     Philadelphia PA 19101-7346

                     International FInance
                     PO Box 1450
                     Minneapolis MN 55485

                     International Mail Service
                     692 S 8th STreet Suite A
                     Kalamazoo MI 49009

                     International Mailing
                     77 W Elmwood #203
                     Dayton OH 45459

                     Interstate Billing Service
                     1900 Sorenson
                     Albert Lea MN 56007

                     INX International
                     97141 Eagle Way
                     Chicago IL 60678

                     Jason Norwood, Esq
                     33 W First Street, #200
                     Dayton OH 45402

                     Jeffrey Quinn, Esq.
                     PO Box 596
                     Drexel Hill PA 19026

                     Jet Letter Corp
                     603 LArkspur
                     Corona Del Mar CA 92625

                     Jet Technologies
                     8834 Mayfield Suite C
                     Chesterland OH 44026

                     Jet Technologies
                     11930 Oakwood Lane
                     Chesterland OH 44026

                     JP Morgan Chase
                     PO Box 182051
                     Columbus OH 43218

                     Kabbage
                     925 Peachtree St NE #1688
                     Atlanta GA 30309

                     KastlePlus Electric
                     4501 Kettering Blvd
                     Dayton OH 45439
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 234 of 254



                     Kavanaugh's Office City
                     315 East Columbia Street
                     Springfield OH 45503

                     Keeper Security
                     850 W Jackson #500
                     Chicago IL 60607

                     Keepsake Marriage Certificates
                     5645 Clingan Rd Unit 14A
                     Struthers OH 44471

                     Kennedy Ink Co
                     5230 Wooster Rd
                     Cincinnati OH 45226

                     Kenneth Soward
                     2875 Maginn Drive
                     Beevercreek OH 45434

                     Key Bank
                     127 Public Square
                     Cleveland OH 44114

                     Key Bank Leasing
                     127 Public Square
                     Cleveland OH 44114

                     Key Equipment Finance
                     1000 S McCaslin Blvd
                     Superior CO 80027

                     Key Surgical
                     8101 Wallace
                     Eden Prairie MN 55344

                     Kings Transfer
                     417 San Jose Street
                     Dayton OH 45403

                     Tami Kirby
                     One South Main Street #1600
                     Dayton OH 45402

                     Kleer-fax
                     750 New Horizons Blvd
                     Amityville NY 11701

                     Kofile Products Inc.
                     P.O. Box 541028
                     Dallas TX 75354

                     Konica Minolta
                     100 Williams Drive
                     Ramsey NJ 07446
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 235 of 254



                     Konica Minolta Business Solutions
                     Attn: Accounts Receivable
                     Dept CH 19188
                     Palatine IL 60055

                     Krieg Offset
                     10600 Chester Street
                     Cincinnati OH 45215

                     Label Source
                     P.O. Box 859
                     Coppell TX 75019-9998

                     Lake Image Systems
                     205 Summit Point Drive Suite 2
                     Henrietta NY 14467

                     Jeanner Lampe
                     6069 Yeazell Road
                     Springfield OH 45502

                     Laser Substrates
                     6251 C PArk of Commerce Blvd
                     Boca Raton FL 33487

                     Lavy Enterprises
                     PA


                     Law Office of John Pucin
                     1699 E Woodfield Road #360A
                     Schaumburg IL 60173

                     Lawrence Binding Systems
                     19970 Ingersoll
                     Rocky River OH 44116

                     Leaf Capital Funding LLC
                     2005 Market Street, 14th floor
                     Philadelphia PA 19103

                     Leaf Financial
                     PO Box 644006
                     Cincinnati OH 45264

                     LG Funding
                     1218 Union Street
                     Brooklyn NY 11225

                     Liberty Capital Group Inc


                     Licking County Municipal
                     40 West main Street
                     Newark OH 43055
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 236 of 254



                     Lloyd & McDaniel PLC
                     P O Box 23200
                     Louisville KY 40223

                     Logistics Resource Group
                     8500 110th Street #300
                     Overland Park KS 66210

                     Lowes
                     P.O. Box 530954
                     Atlanta GA 30353-0954

                     M&R Electric Motor
                     1516 E. Fifth Street
                     Dayton OH 45402

                     M.B.R. Inc
                     dba Macke Bindery Repair
                     10657 Chipstone Drive
                     Harrison OH 45030

                     M2 Lease Funds


                     Magnum Inks & Coating
                     355 Wright Drive
                     Middletown OH 45044

                     Mail Green
                     3026 Owen Drive
                     Suite 110
                     Antioch TN 37013-2417

                     Mail Merry Systems Inc


                     MailFinance


                     Maillender, Inc
                     5042 Reliable Pkwy
                     Chicago IL 60686

                     Mailroom Technical Service
                     3050 N Main Street
                     Unit 4
                     Kennesaw GA 30144

                     Marco's Paper
                     25 W. Whipp Road
                     Unit 4
                     Dayton OH 45459
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 237 of 254



                     Marlin Business Bank
                     P.O. Box 13604
                     Philadelphia PA 19101-3604

                     Marlin Capital Solutions
                     300 Fellowship Road
                     Mount Laurel NJ 08054

                     Marshal Protective Alarm
                     PO Box 24781
                     Unit 4
                     Dayton OH 45424

                     Martin Palmer Tool & Die
                     90 Vermont Ave
                     Dayton OH 45404

                     Massie Creek Plumbing
                     PO Box 34081
                     Dayton OH 45434

                     Matrix Trust Company


                     MBGraphics
                     PO Box 141531
                     Columbus OH 43214

                     MBO America
                     400 Highland Drive
                     Randolph VT 05060

                     MBR
                     10657 Chipstone Dr
                     Harrison OH 45030

                     McCarthy, Burgess & Wolff
                     26000 Cannon Road
                     MB&W Bldg
                     Bedford OH 44146

                     McCormick Equipment
                     112 Northeast Drive
                     Loveland OH 45140

                     Messenger Press
                     6184 St Rt 274
                     Celina OH 45822

                     Metro Flex Inc
                     3304 Encrete Lane
                     Dayton OH 45439
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 238 of 254



                     MetroMedia Inc


                     Metzgers
                     207 Arco Drive
                     Broadway OH 43007

                     Meyers Trucking
                     POBox 54
                     Leipsic OH 45856

                     MG Trust (Matrix Trust)
                     P.O. Box 46546
                     Attn: TPA 000242
                     Denver CO 80201

                     Miami Industrial Trucks
                     PO Box 632616
                     Cincinnati OH 45263

                     Miami Valley Packaging
                     PO Box 296
                     Dayton OH 45404

                     Micro Computer Solutions
                     801 Cessna Ave
                     Gaithersburg MD 20879

                     Midland Paper
                     1140 Paysphere Cr.
                     Chicago IL 60674

                     MidSouth Technologies
                     14901 Trinitty Blvd
                     Fort Worth TX 76155

                     Midtown Pallet & Recycle
                     PO Box 397
                     Stony Ridge OH 43463

                     Midwest Electrical Testing
                     5141 north 35th Street
                     Milwaukee WI 53209

                     Millcraft Paper
                     PO Box 72466
                     Cleveland OH 44192

                     Miller Calibration Inc
                     1400 Grange Hall Road #500
                     Dayton OH 45430
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 239 of 254



                     Mills Park Hotel
                     c/o Green County Board of Elections
                     551 Ledbetter Road
                     Xenia OH 45385

                     Milpak
                     2880 Big Oak Drive
                     King NC 27021

                     Miracle Corp Products
                     2425 West Dorothy Lane
                     Dayton OH 45439

                     Mission Critical Systems
                     3807 Silver Oak Street
                     Dayton OH 45424

                     Model Graphics -V
                     PO Box 7064190
                     Cincinnati OH 45270-3000

                     Mueller Roofing Distributors


                     Multi-Plastics
                     PO Box 674
                     Lewis Center OH 43035

                     Mybinding.com


                     N-Stock Box
                     PO Box 236
                     Middletown OH 45042

                     NACM
                     751 Plaza Blvd
                     Coppell TX 75019

                     National Bank and Tag
                     721 York Street
                     Newport KY 41072

                     National Kidney Foundation


                     National Presort Lp
                     14901 Trinity Blvd
                     Fort Worth TX 76155
                     Nationwide
                     PO Box 644022
                     Cincinnati OH 45264
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 240 of 254



                     Neace Tire


                     NECI
                     530 Turnpike Street
                     Canton MA 02021

                     Neopost
                     25880 Network Place
                     Chicago IL 60673

                     Netherland Rubber Co
                     PO Box 62165
                     Cincinnati OH 45262

                     New Century Envelope
                     PO Box 55530
                     Indianapolis IN 46205

                     New York Dept of Tax
                     PO box 22038
                     Albany NY 12201

                     NFIB/Careworks
                     5500 Glendon Court
                     #175
                     Dublin OH 43016

                     NIC Ennis
                     PO Box 841741
                     Dallas TX 75284

                     Niche Productions


                     Niwot Networks


                     Nobelus
                     PO Box 306062
                     Nashville TN 37230

                     Nordson
                     PO box 802586
                     Chicago IL 60680

                     Nova Pressroom Products
                     PO Box 2700
                     Jacksonville FL 32203
                     OAEO (Ohio Assoc. of Election Officials)
                     c/o Cheryl Browing
                     Jackson County Board of Elections
                     275 Portsmouth Street, Suite 2
                     Jackson OH 45640
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 241 of 254



                     Oakes
                     5298 Troy Road
                     Springfield OH 45502

                     OAMCC
                     Jim Link, Treasurer
                     109 N Union Street
                     3 OH 44842

                     Ohio Addressing Machine
                     3040 Prospect Ave
                     Cleveland OH 44115

                     Ohio Attorney General
                     30 E Broad Street
                     14th Floor
                     Columbus OH 43215

                     Ohio Bureau of Motor Vehicles


                     Ohio Bureau of Workers Compensation
                     Attn: Law Section Bankruptcy Unit
                     PO Box 15567
                     Columbus OH 43215-0567

                     Ohio Clerk of Courts
                     Wyandot County Clerk
                     109 S Sandusky #31
                     Upper Sandusky OH 43351

                     Ohio Department of Commerce
                     Division of Industrial Compliance
                     P.O. Box 4009
                     6606 Tussing Road
                     Reynoldsburg OH 43068-9009

                     Ohio Dept of Commerce
                     6606 Tussing Road PO box 4009
                     Reynoldsburg OH 43068

                     Ohio Dept of Job & Family Services
                     Bankruptcy Reporting Contact
                     PO Box 183203
                     Columbus OH 43218-2404

                     Ohio Graphco, Inc
                     PO box 72007
                     Cleveland OH 44192
                     Ohio Label Inc
                     5005 Transamerica
                     Columbus OH 43228
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 242 of 254



                     Ohio Label, Inc.
                     5005 Transamerica Drive
                     Columbus OH 43228

                     Ohio Secretary of State
                     180 E. Broad Street 17th Floor
                     Columbus OH 43215

                     Ohio Treasurer of State


                     Omnicard
                     Foster Plaza 10 Suite 430
                     Pittsburgh PA 15220

                     On Demand
                     1125 N Perry Street
                     Pontiac MI 48340

                     On Demand Digital Paper
                     5595 Westpark
                     Atlanta GA 30336

                     On Demand Mail Services
                     1125 N Perry Street
                     Pontiac MI 48340

                     On The Mark, Inc.
                     P.O. Box 194
                     Valley Forge PA 19481

                     OneTouchPoint
                     Box 88534
                     Milwaukee WI 53288-0534

                     Otis Elevator
                     PO Box 73579
                     Chicago IL 60673

                     Packaging Equipment & Films
                     15261 Stony Creek Way
                     Noblesville IN 46060

                     Packaging Price


                     PageDNA


                     PAR II, LLC
                     4570 Cortsville Road
                     Cedarville OH 45314
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 243 of 254



                     Patricia Fugee
                     FisherBroyles, LLP
                     27100 Oakmead Drive #306
                     Perrysburg OH 43551

                     Patrick Staffing
                     1200 E 2nd Street #D
                     Franklin OH 45005

                     Pawnee Leasing
                     700 Centre
                     Fort Collins CO 80526

                     Paycor
                     4811 Montgomery Rd
                     Cincinnati OH 45212

                     Paypal


                     Peak Business Services
                     12882 Pennridge Drive
                     Bridgeton MO 63044

                     Pengad Inc
                     PO Box 99
                     Bayonne NJ 07002

                     Penske Truck Rental
                     1976 Woodman Center Dr
                     Dayton OH 45420

                     People's Capital & Leasing Corp.
                     4400 Easton Commons Way #125
                     Columbus OH 43219

                     Pickrel, Schaefer & Ebling
                     400 N Main Street #2700
                     Dayton OH 45423

                     Pink Ribbon Girls, Inc
                     15 South Second Street
                     Tipp City OH 45371

                     Pitney Bowes
                     PO Box 371896
                     Pittsburgh PA 15250

                     Pitney Bowes Presort Service
                     9053 N Deerbrook Trace
                     Milwaukee WI 53223
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 244 of 254



                     PNC
                     Bankruptcy Dept
                     Consumer Loan Center
                     2730 Liberty Avenue
                     Pittsburgh PA 15222

                     PNC Equipment Finance
                     PO Box 931034
                     Cleveland OH 44193

                     Polycrafters
                     PO Box 682
                     3845 W. National
                     Springfield OH 45501

                     Post Printing Company V
                     205 W 4th Street
                     Minster OH 45865

                     Potter Anderson & Carroon
                     1313 North Market Street
                     Wilmington DE 19899

                     Precision Roller
                     2102 W Quail #1
                     Phoenix AZ 85027

                     Preferred Partners
                     13936 Gold Circle #B
                     Omaha NE 68144

                     Pressworks Bindery & Specialties
                     351 W. Bigelow Avenue
                     Plain City OH 43064

                     Principal Financial Group
                     PO Box 10372
                     Des Moines IA 50331

                     Printers Bindery
                     925 Freeman Avenue
                     Cincinnati OH 45203-1109

                     Printers Service
                     PO BOx 5070
                     Newark NJ 07105

                     Printgraphs
                     PO BOX 841741
                     Dallas TX 75284

                     Prioroty Envelope
                     PO BOX 9201
                     Minneapolis MN 55480
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 245 of 254



                     Production Mail Solutions
                     PO BOX 931034
                     Cleveland OH 44193

                     Professional Sports Catering
                     PO BOX 3048
                     Dayton OH 45401

                     Profile Digital Printing
                     5449 Marina Drive
                     Dayton OH 45449

                     Progressive Printers, Iinc.
                     884 Valley Street
                     Dayton OH 45404

                     Prosource
                     PO Box 638804
                     Cincinnati OH 45263

                     QT-2
                     P.O. Box 758
                     241 Heritage Drive
                     Tiffin OH 44883

                     Quality Forms
                     4317 West US RT 36
                     Piqua OH 45356

                     Quick Tab II
                     241 Heritage Drive
                     Tiffin OH 44883

                     R+L Carriers
                     PO Box 10020
                     Port William OH 45164

                     R. Michael Orrill
                     PO Box 13256
                     Dayton OH 45413

                     Racami
                     3145 Northwoods Pkwy # 200
                     Norcross GA 30071

                     Rainbow Computer Technology
                     980 Lone Oak Road #102
                     Saint Paul MN 55121

                     Redi Data
                     107 Little Falls Rd
                     Fairfield NJ 07004
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 246 of 254



                     Redycap Lending
                     707 Miamisburg-Centerville RD #200
                     Dayton OH 45459

                     Regional Sheet Metal
                     4401 Springfield St
                     Dayton OH 45431

                     Reliable Printing Solutions
                     2230 MIchigan Ave
                     Santa Monica CA 90404

                     Craig Relman
                     23875 Commerce Park Road #105
                     Beachwood OH 44122

                     Relyco
                     121 Broadway
                     Dover NH 03820

                     Resolute FP
                     PO Box 8500
                     Philadelphia PA 19178

                     Reynolds co of Ohio
                     PO Box 31141
                     Cincinnati OH 45231

                     Reynolds Distribution Co
                     PO Box 437
                     Springboro OH 45066

                     RGH Solutions
                     1840 Valley
                     Dayton OH 45404

                     RGH Solutions LLC
                     1840 Valley Street
                     Dayton OH 45404

                     Eric Rice
                     1 W. Water Street #275
                     Saint Paul MN 55107

                     Riverview Packaging, Inc.
                     101 Shotwell Drive
                     Franklin OH 45005

                     Rollem Corp of America
                     1650 Lewis
                     Anaheim CA 92805

                     Roosevelt Paper
                     P.O. Box 785175
                     Philadelphia PA 19178-5175
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 247 of 254



                     Rotary Forms Press
                     835 High Street
                     Hillsboro OH 45133

                     Roto Die Company
                     PO Box 6354
                     Carol Stream IL 60197

                     RR Donnelley Logistics Services
                     PO Box 932721
                     Cleveland OH 44193

                     Rumpke
                     PO Box 538710
                     Cincinnati OH 45253

                     Rush Expediting
                     PO Box 2810
                     Dayton OH 45401

                     Rush Truck Leasing
                     7655 Poe Avenue
                     Dayton OH 45414

                     Sabin Robbins
                     P.O. Box 930322
                     Atlanta GA 31193

                     Sam's Club
                     P.O. Box 530981
                     Atlanta GA 30353-0981

                     SBA
                     409 Third Street SW
                     Washington DC 20416

                     Bruce Schrader
                     222 South Main Street
                     Akron OH 44308

                     Schuerholz Printing
                     3540 Marshall Road
                     Dayton OH 45429

                     Scratch off Systems
                     5405 Valley Belt Rd #K
                     Independence OH 44131

                     Selective Insuarnce Company
                     PO Box 371468
                     Pittsburgh PA 15250

                     Sensible Technologies
                     12786 Currie Ct
                     Livonia MI 48150
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 248 of 254



                     Small Business Admin- United States
                     US Attorney General's Office
                     Main Justice Building
                     10th & Constitution Avenue
                     Washington DC 20530

                     Smead Manufacturing
                     P.O. Box 1450
                     Minneapolis MN 55485-8336

                     Sonshine Commercial Clean
                     986 Winzig Lane
                     Lebanon OH 45036

                     Staples
                     P.O. Box 78004
                     Credit Plan Dept 51-7872247035
                     Phoenix AZ 85062-8004

                     State of Ohio
                     Department of Taxation
                     Attn: Bankruptcy Division
                     P O Box 530
                     Columbus OH 43216

                     Sterling National Bank
                     500 7th Ave 11th Floor
                     New York NY 10018

                     Sterling Paper
                     1845 ProgressAve
                     Columbus OH 43207-1726

                     Stingler Supply
                     PO Box 40492
                     Cincinnati OH 45240

                     STS
                     603 Bell PArk Circle
                     Woodstock GA 30188

                     Superior Dental Care
                     6683 Centerville BUsiness Pkwy
                     Dayton OH 45459

                     Supply Post Business
                     11365 Deerfiled Road
                     Cincinnati OH 45242

                     Susquehanna
                     136 East Southtemple #1400
                     Salt Lake City UT 84111
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 249 of 254



                     Synchrony Bank
                     Attention Bankruptcy Dept
                     PO Box 965064
                     Orlando FL 32896

                     T&T Graphics, Inc.
                     2563 Technical Drive
                     Miamisburg OH 45342

                     T.I.G. Wood & Die Inc.
                     1760 Dalton Drive
                     New Carlisle OH 45344

                     T.I.G. Wood 7 Die Inc
                     1760 Dalton Drive
                     New Carlisle OH 45344

                     Talentwise
                     P.O. Box 3876
                     Seattle WA 98124-3879

                     TCF Equipment Finance
                     11100 Wayzata Blvd. #801
                     Minnetonka MN 55305

                     TEam EPS
                     1835 Airport Exchange Blvd #100
                     Erlanger KY 41018

                     TEC Lighting
                     115 Arovista Circle
                     Brea CA 92821

                     The Cincinnati Insurance Co
                     P.O. Box 145620
                     Cincinnati OH 45250

                     The Custom Companies
                     P.O. Box 3270
                     Melrose Park IL 60164

                     The Fink Meat Co.
                     P.O. Box 1281
                     Springfield OH 45501

                     The Guardian Life Insurance Company
                     P.O. Box 677458
                     Dallas TX 75267-7458

                     The Harmeyer Group
                     P.O. Box 283
                     Miamisburg OH 45343-0283
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 250 of 254



                     The Moore Group
                     131 Daniel Webster #618
                     Nashua NH 03060

                     The PRinting Plant
                     1330 Tennessee Avenue
                     Cincinnati OH 45229

                     Thomas Graphics
                     409 Troy Street
                     Dayton OH 45404

                     Thompson Direct, Inc.
                     214 Amendodge Drive
                     Shorewood IL 60404

                     TL Krieg Offset
                     10600 Chester Street
                     Woodlawn OH 45215

                     Traco Business Systems
                     P.O. Box 308
                     Windber PA 15963

                     Triad Technologies
                     985 Falls Creek Drive
                     Vandalia OH 45377

                     Trigon Imaging Solutions
                     575 Chamber Drive
                     Milford OH 45150

                     Trojan Printing Products
                     P.O. Box 604
                     Dayton OH 45409-0604

                     Taylor Trout
                     150 East Fourth Street
                     Cincinnati OH 45202

                     TSD
                     11031 North Dixie Drive
                     Vandalia OH 45377

                     TVT Capital (TMF Capital Group)
                     116 Nassau Street, #804
                     New York NY 10038

                     Tyler Breedwell
                     4565 Northcross Court
                     Batavia OH 45103

                     U.C.S. Waste Equipment Co.
                     PO Box 1737
                     Dayton OH 45401
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 251 of 254



                     U.S. Wiping Materials, Inc
                     2539 East Sullivan Ave
                     Saint Louis MO 63107

                     Uline
                     PO Box 88741
                     Chicago IL 60680

                     Umbra
                     PO Box 8000
                     Dept 554
                     Buffalo NY 14267

                     Union Savings Bank
                     8534 E. Kemper Road
                     Cincinnati OH 45249

                     United Envelope
                     PO Box 951431
                     Cleveland OH 44193

                     Univest Capital Inc.
                     9322 Reliable Pkwy.
                     Chicago IL 60686

                     Update Ltd.
                     134 Peavey Cir.
                     Chaska MN 55318

                     UPS
                     PO BOX 7247
                     Philadelphia PA 19170

                     UPS Freight
                     28013 Network Place
                     Chicago IL 60673

                     UPS Supply Chain Solutions
                     28013 Network Place
                     Chicago IL 60673

                     US Attorney
                     221 East Fourth Street
                     Suite 400
                     Cincinnati OH 45202

                     US Department of Labor
                     550 Main Street Room 10-409
                     Wage & Hour Division
                     Cincinnati OH 45202

                     US Impact
                     PO Box 1746
                     Mandeville LA 70470
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 252 of 254



                     US Post Office
                     Acct Receivables
                     National Customer Support Center
                     225 N Humphreys Blvd, Ste. 501
                     Memphis TN 38188

                     UV Specialties
                     3705 Stern Avenue
                     Saint Charles IL 60174

                     Valco Melton
                     1244 Solutions Center
                     Chicago IL 60677-1002

                     Valenz Assurance
                     609 2nd Street
                     Suite 2
                     Portsmouth OH 45662

                     Vectren - 100
                     PO Box 6262
                     Indianapolis IN 46206

                     Vectren - 888
                     PO Box 6262
                     Indianapolis IN 46206

                     Veracore Software Solutions Inc.
                     1086 Elm Street
                     Suite 200
                     Rocky Hill CT 06067

                     VerCom
                     410 Fame Rd
                     Dayton OH 45449

                     Vertiv Operating Company
                     298 Vintage Place
                     Dayton OH 45415

                     Victor Envelope Company
                     301 Arthur Court
                     Bensenville IL 60106

                     W+D North America Inc.
                     11300 West 80th Street
                     Overland Park KS 66214

                     Ward Kraft, Inc.
                     P.O. Box 874190
                     Kansas City MO 64187-4190

                     Wardkraft family
                     PO BOx 1096
                     Lowell AR 72745
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 253 of 254



                     Tim Warner
                     25935 Detroit Road #200
                     Westlake OH 44145

                     Timothy Warner
                     25935 Detroit Road #200
                     Westlake OH 44145

                     Wat-Kem Mechanical Inc.
                     2755 S. County Road 25A
                     Troy OH 45373

                     Web Reliance
                     1381 W. US Highway 22 & 3
                     Maineville OH 45039

                     Welch Packaging
                     PO Box 856421
                     Minneapolis MN 55485

                     Wells Fargo Bank
                     PO Box 70239
                     Philadelphia PA 19176

                     Wells Fargo Financial Services
                     PO Box 70239
                     Philadelphia PA 19176-0239

                     West Camp Press
                     Attn: Accounts Receivable
                     39 Collegeview Rd
                     Westerville OH 43081

                     Westendorf Print
                     4220 Interpoint Blvd
                     Dayton OH 45424

                     Western States Envelope
                     PO Box 205216
                     Dallas TX 75320

                     Westfield Bank
                     PO Box 668
                     Westfield Center OH 44251

                     Wex Bank
                     P.O. Box 6293
                     Carol Stream IL 60197-6293

                     Wexler Packaging Products
                     777-M Schwab Road
                     Hatfield PA 19440
Case 3:20-bk-32603   Doc 1 Filed 11/25/20 Entered 11/25/20 11:02:08   Desc Main
                          Document    Page 254 of 254



                     Whispering Creek, LLC
                     PO Box 24385
                     Huber Heights OH 43424

                     Whittier Mailing Products
                     13019 Park Street
                     Santa Fe Springs CA 90670

                     Windowbook
                     300 Franklin Street
                     Cambridge MA 02139

                     Xitron
                     4880 VEnture Drive, #500
                     Ann Arbor MI 48108

                     XPO Enterprises Services
                     5 American Lane
                     Greenwich CT 06831

                     XPOLogistics
                     Pittsburgh PA


                     YS Chamber
                     101 Dayton Street
                     Yellow Springs OH 45387
